l. University-Wide Regulations | Rights, Rules, Responsibilities 2018 Page 1 of 73

§ PRINCETON UNIVERSITY

Rights, Rules, Responsibilities 2018

1. University-Wide Regulations

- 1.1 University Princip|es of General Conduct and Regulations

- 1.2 University-wide Conduct Regulations

~ ‘l.3 Sex Discrimination and Sexual Misconduct

~ 1.4 The University, the Law, and Property Rights

' 1.5 Guidelines Relating to the Tax-Exempt Status of the University and Political Activities
- 1.6 Health and Safety Policies

- 1.7 Resolution of Comp|aints against Members of the University Community

1.8 The Council of the Princeton University Community (CPUC)

' 1.9 The Judicial Committee of the Council of the Princeton University Community

 

1.1 University Principles of General Conduct and Regulations

 

1.1.1 introduction

The central purposes of a university are the pursuit of truth, the discovery of new
knowledge through scholarship and research, the teaching and general development of
students, and the transmission of knowledge and learning to society at large. Free
inquiry and free expression within the academic community are indispensable to the
achievement of these goals. The freedom to teach and to learn depends upon the
creation of appropriate conditions and opportunities on the campus as a whole as well
as in classrooms and lecture halls. All members of the academic community share the
responsibility for securing and sustaining the general conditions conducive to this

freedom.

The primary purposes of regulations and discipline in a university are to protect the well-
being of the community and to advance its educational mission by defining and
establishing certain norms of behavior. At Princeton, disciplinary proceedings have a
role that is subordinate to positive guidance, rational admonition, and reasonable

https://rrr.princeton.edu/ university l 1/27/2018

1. University-wide Regulations | Rights, Rules, Responsibilities 2018 Page 2 of 73

appeal to members of the University to observe its stated norms. The disciplinary
system establishes procedures for a fair hearing, including advising individuals fully of
the charges against them, affording them ample opportunity to speak on their behalf,
and requiring a clear explanation oftheir rights of appeal. Disciplinary proceedings are
instituted only for violations of standards of conduct defined in advance and published,
or for actions that can be reasonably deduced as violations in light of those specifically
defined as such. Regulations governing the conduct of members ofthe University
community will be revised only after deliberations in which representatives of the
appropriate groups are invited to participate

Since rigid codification and relentless administration of rules and regulations are not
appropriate to an academic community, the rules and policy statements that follow
serve mainly to clarify commonly accepted standards of conduct within the University,

1.1.2 Academic integrity

The ability of the University to achieve its purposes depends upon the quality and
integrity of the academic work that its faculty, staff, and students perform. Academic
freedom can flourish only in a community of scholars which recognizes that intellectual
integrity, with its accompanying rights and responsibilities, lies at the heart of its
mission. Observing basic honesty in one's work, words, ideas, and actions is a principle
to which all members of the community are required to subscribe. (See sections under
2.3

< ../students#comp23>

regarding the Honor Code and other academic regulations.)

1.1.3 Statement on Freedom of Expression

Because the University is committed to free and open inquiry in all matters, it
guarantees all members of the University community the broadest possible latitude to
speak, write, listen, challenge, and learn. Except insofar as limitations on that freedom
are necessary to the functioning of the University, Princeton University fully respects
and supports the freedom of all members of the University community ”to discuss any
problem that presents itself.”

Of course, the ideas of different members of the University community will often and
quite naturally conflict. But it is not the proper role ofthe University to attempt to shield
individuals from ideas and opinions they find unwelcome, disagreeable, or even deeply
offensive A|though the University greatly values civility, and although all members of
the University community share in the responsibility for maintaining a climate of mutual
respect, concerns about civility and mutual respect can never be used as a justification

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regu1ations | Rights, Rules, Responsibilities 2018 Page 3 of 73

for closing off discussion of ideas, however offensive or disagreeable those ideas may
be to some members of our community,

The freedom to debate and discuss the merits of competing ideas does not, of course,
mean that individuals may say whatever they wish, wherever they wish. The University
may restrict expression that violates the law, that falsely defames a specific individual,
that constitutes a genuine threat or harassment, that unjustifiably invades substantial
privacy or confidentiality interests, or that is otherwise directly incompatible with the
functioning of the University. in addition, the University may reasonably regulate the
time, place, and manner of expression to ensure that it does not disrupt the ordinary
activities of the University. But these are narrow exceptions to the general principle of
freedom of expression, and it is vitally important that these exceptions never be used in
a manner that is inconsistent with the University's commitment to a completely free and
open discussion of ideas.

in a word, the University's fundamental commitment is to the principle that debate or
deliberation may not be suppressed because the ideas put forth are thought by some or
even by most members of the University community to be offensive, unwise, immoral, or
wrong-headed. it is for the individual members of the University community, not for the
University as an institution, to make those judgments for themselves, and to act on
those judgments not by seeking to suppress speech, but by openly and vigorously
contesting the ideas that they oppose. lndeed, fostering the ability of members of the
University community to engage in such debate and deliberation in an effective and
responsible manner is an essential part ofthe University's educational mission.

As a corollary to the University's commitment to protect and promote free expression,
members of the University community must also act in conformity with the principle of
free expression. Although members of the University community are free to criticize and
contest the views expressed on campus, and to criticize and contest speakers who are
invited to express their views on campus, they may not obstruct or otherwise interfere
with the freedom of others to express views they reject or even loathe. To this end, the
University has a solemn responsibility not only to promote a lively and fearless freedom
of debate and deliberation, but also to protect that freedom when others attempt to
restrict it.

This statement was originally drafted and adopted by the University of Chicago and was
adopted by the Facu/ty of Princeton University at its meeting of Apri/ 6, 2015.

1.1.4 Statement on Diversity and Community

Princeton University is a community devoted to learning We actively seek students,
faculty, and staff of exceptional ability and promise who share in our commitment to
excellence in teaching and scholarship, and who will bring a diversity of viewpoints and

https://rrr.princeton.edu/ university 1 1/27/2018

1. University-wide Regulations l Rights, Rules, Responsibilities 2018 Page 4 of 73

cultures. By incorporating a broad range of human experiences and a rich variety of
human perspectives, we enlarge our capacity for learning, enrich the quality and texture
of campus life, and better prepare for life and leadership in a pluralistic society.

As a community, we respect the dignity, individuality, and freedom of each member. At
the same time, we strive to be a place where individuals and groups learn with and from
each other, We aim to foster a sense of shared experience and common purpose, along
with a collective responsibility for each other's well-being and for the well-being of the
University as a whole.

Although we acknowledge the difficulties inherent in creating a community of
individuals who are different from each other, we remain unwavering in our commitment
to both diversity and community in a context of academic excellence We seek to enable
all members of this community to pursue their educational, scholarly, and career
interests in an environment that recognizes both the distinctiveness of each person’s
experience and the common humanity that unites us all, and permits us to take full
educational advantage of the variety of talents, backgrounds, and perspectives of those
who live and work here

1.1.5 Honesty and Cooperation in University Matters

All members of the University community are expected to be honest and
straightforward in their official dealings with University processes, activities, and
personnel This obligation includes honoring contracts and agreements and providing
accurate information on official forms and documents as well as to official University
personnel, offices, and committees Deliberate violations of this provision will be
considered serious offenses; subsequent violations, or systematic violations in the first
instance, will be considered extremely serious.

Students are expected to cooperate fully in the disciplinary process, and any student
(whether a party or a witness) who refuses to cooperate may be subject to discipline

1.1.6 Confidentiality of Records

The University's information Security Policy (www.princeton.edu/oit/it-policies/it-
security-policy

< http://www.princeton.edu/oit/it-po|icies/it-security-policy/>

) provides the general framework for protecting the confidentiality, integrity, and
availability of information owned by or entrusted to Princeton University. Any willful
violation ofthe provisions ofthe Privacy Rights, which appear under section 2.7

< ../students#comp27>

"Student Privacy Rights under Federal Law," or the information Security Policy, will be
regarded as an extremely serious offense

https://rrr.princeton.edu/university 1 1/27/2018

1. University~wide Regulations | Rights, Rules, Responsibilities 2018 Page 5 of 73

1.1.7 Range of Penalties

For violations of University-wide rules of conduct, members of the community are
subject to several kinds of penalties. The applicability and exact nature of each penalty
vary for faculty, academic professionals, staff and students.

For more information, faculty and academic professionals should consult:

~ https://dof.princeton.edu/rules-and-procedures-faculty-princeton-university-and-
other-provisions-concern-faculty/chapter-iv
< https://dof.princeton.edu/rules-and-procedures-faculty-princeton~university-and*other-provisions-

concern-faculty/chapter-iv>

- https://dof.princeton.edu/ruies-and-procedures-professional-library-staff-
princeton-university-and-other-provisions-concern-45
< https://dof.princeton.edu/rules-and-procedures-professional-iibrary-staff-princeton-university-and-
other-provisions-concern-45>

- https://dof.princeton.edu/rules-and-procedures-professional-researchers-and-
professionai-specialists-princeton-university-Z‘i
< https://dof.princeton.edu/rules-and-procedures-professionai-researchers-and-professional-

specialists-princeton-university-21>
Staff should consult Human Resources po|icies:
Disciplinary Procedure

- https://www.princeton.edu/hr/policies/conditions/S.‘i/5.1.4
< https://www.princeton.edu/hr/policies/conditions/5.1/5.1.4>

Termination for Failure to Comply with University Policy (Misconduct/Cause)

- https://www.princeton.edu/hr/po|icies/termination/4.2/4.2.3
< https://www.princeton.edu/hr/policies/termination/4.2/4.2.3>

The penalties for students, in ascending order of severity are;

1. Warning

A formal admonition that does not become part of an individual's permanent record, but
that may be taken into account in judging the seriousness of any future violation,

2. Disciplinary Probation

A more serious admonition assigned for a definite amount oftime. it implies that any
future violation, of whatever kind, especially but not exclusively during that time, may be
grounds for suspension, suspension with conditions, or in especially serious cases,
expulsion from the University, Disciplinary probation will be taken into account in

https://rrr.princeton.edu/ university 1 1/27/2018

1. University-Wide Regulations | Rights, Rules, Responsibilities 2018 Page 6 of 73

judging the seriousness of any subsequent infraction even ifthe probationary period
has expired.

Disciplinary probation appears on an individual's permanent record at the University (but
not on the transcript) and may be disclosed by the Office of the Dean of Undergraduate
Students or the Office ofthe Dean of the Graduate School in response to requests for
which the student has given permission or as otherwise legally required.

3. Withholding of Degree

in cases involving seniors or graduate students, the University may withhold a student's
Princeton degree for a specified period oftime. This penalty is imposed instead of
suspension at the end of an undergraduate's senior year or at the end of a graduate
student's program length where all other degree requirements have been met. A
withheld degree is recorded on a student's transcript. Relevant information remains on
the student's permanent record at the University and may be disclosed by the Office of
the Dean of Undergraduate Students or the Office of the Dean of the Graduate School in
response to requests for which the student has given permission or as otherwise legally
required.

4. Suspension

Removal from membership in the University for a specified period of time. A suspension
is recorded on a student's transcript. Relevant information remains on the student's
permanent record at the University and may be disclosed by the Office of the Dean of
Undergraduate Students or the Office of the Dean of the Graduate School in response to
requests for which the student has given permission or as otherwise legally required.

5. Suspension with Conditions

Removal from membership in the University for at least the period of time specified by
the suspension, with the suspension to continue until certain conditions, stipulated by
the appropriate body applying this sanction, have been fulfilled. These conditions may
include, but are not limited to, restitution of damages, formal apology, or counseling A
suspension with conditions is recorded on a student's transcript. Relevant information
remains on the student's permanent record at the University and may be disclosed by
the Office of the Dean of Undergraduate Students or the Office of the Dean of the
Graduate School in response to requests for which the student has given permission or
as otherwise legally required

6. Expulsion

Permanent removal from membership in the University, without hope of readmission to
the community, For members of the faculty, expulsion may involve revocation oftenure.

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations | Rights, Rules, Responsibilities 2018 Page 7 of 73

Expulsion is recorded on a student's transcript. Relevant information remains on the
student's permanent record at the University and may be disclosed by the Office ofthe
Dean of Undergraduate Students or the Office of the Dean of the Graduate School in
response to requests for which the student has given permission or as otherwise legally
required.

7. Censure

University censure can be added to any ofthe other penalties listed above, except
warning Censure indicates the University's desire to underscore the seriousness of the
violation and the absence of mitigating circumstances, and to convey that seriousness
in response to future authorized inquiries about the given individual's conduct,

The following may accompany any of the preceding penalties:

Campus Service. Campus service up to 10 hours per week may be added to disciplinary
probation for a portion or duration of the probationary period, or following a warning
This penalty may be particularly appropriate in cases involving vandalism, disorderly
conduct, and alcohol-related infractions

University Housing. When appropriate to the infraction, particularly in instances
involving antisocial behavior having a serious impact on the residential community,
removal from University housing or relocation within University housing may be added
to any of the other penalties listed above, except warning in the case of a first~year or
sophomore, removal from housing is not an option as all underclass students must
reside in a residential college Relocation within residential colleges will be imposed
only after consultation with the head ofthe student's residential college

Access to Space, Resources, and Activities. When appropriate in cases involving
behavioral misconduct between members of the community, restrictions may be placed
on access to space and/or resources or on participation in activities so as to limit
opportunities for contact among the parties

Educational Refresher Programs. in addition to any of the penalties listed above, a
student may be required to participate in educational refresher programs appropriate to
the infraction

1.1.8 Circumstances Affecting Health or Safety

in circumstances seriously affecting the health or well-being of any person, or where
physical safety is seriously threatened, or where the ability of the University to carry out
its essential operations is seriously threatened or impaired, the president or a
representative authorized by the president, may summarily suspend, dismiss, or bar any

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations | Rights, Rules, Responsibilities 2018 Page 8 of 73

person from the University. in all such cases, actions taken will be reviewed promptiy,
typically within one week, by the appropriate University authority.

 

1.2 University-wide Conduct Reguiations

 

1.2.1 Respect for others

Respect for the rights, privileges, and sensibilities of each other is essential in
preserving the spirit of community at Princeton. Actions which make the atmosphere
intimidating, threatening, or hostile to individuals are therefore regarded as serious
offenses Abusive or harassing behavior, verbal or physical, which demeans,
intimidates, threatens or injures another because of personal characteristics or beliefs
or their expression, is subject to University disciplinary sanctions as described above
Examples of personal characteristics or beliefs include but are not limited to sex, sexual
orientation, gender identity, race, ethnicity, national origin, religion, and disability. Making
tolerance of such behavior or submission to it a condition of employment, evaluation,
compensation, or advancement is an especially serious offense Procedures for
resolving complaints or grievances on such matters are discussed under section 1.3
and section 1.7

Princeton University strives to be an intellectual and residential community in which all
members can participate fully and equally, in an atmosphere free from all
manifestations of bias and from all forms of discrimination, harassment, exploitation, or
intimidation. As an intellectual community, it attaches great value to freedom of
expression and vigorous debate, but it also attaches great importance to mutual
respect, and it deplores expressions of hatred directed against any individual or group.
The University seeks to promote the full inclusion of all members and groups in every
aspect of University life.

Mutual respect requires special sensitivity to issues of bias based on personal
characteristics Expressions of bias directed at individuals or groups undermine the
civility and sense of community on which the well-being of the University depends They
devalue the distinctive contributions of the individuals affected and impair their ability
to contribute their views and talents to the community and to benefit fully from
participating in it. By alienating those individuals they harm the whole community. The
University calls on all its members to display the appropriate sensitivity and to challenge
expressions of bias based on personal characteristics whenever they encounter them.

1.2.2 Discrimination or Harassment (Based on a Protected Characteristic)

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations | Rights, Rules, Responsibilities 2018 Page 9 of 73

Princeton University is committed to creating and maintaining an educational, working,
and living environment free from discrimination and harassment based on a protected
characteristic Princeton University's Policy on Discrimination and/or Harassment
prohibits such discrimination and harassment and applies to all members ofthe
University community.

When the University becomes aware that a member of the University community may
have been subjected to or affected by discriminatory and/or harassing behavior based
on a protected characteristic, the University will take prompt action, including
conducting a review of the matter and, if necessary, an investigation and appropriate
action to stop the discrimination and/or harassment, The action taken by the University,
including any remedial measures will depend on the particular facts and circumstances
involved.

Protected characteristics are those personal traits characteristics and/or beliefs that
are defined by applicable law as protected from discrimination and/or harassment
They include race, creed, color, sex, gender identity or expression, age, national origin,
ancestry, religion, physical or mental disability, veteran status marital or domestic
partnership status affectional or sexual orientation, and/or other characteristics
protected by applicable law.

Discrimination is adverse treatment of an individual based on a protected
characteristic, rather than individual merit. Examples of conduct that can constitute
discrimination if based on an individual's protected characteristic include but are not
limited to:

- Singling out or targeting an individual for different or less favorable treatment (e.g.,
more severe discipline, lower salary increase) because of their protected
characteristic

- Failing or refusing to hire or admit an individual because oftheir protected
characteristic

~ Terminating an individual from employment or an educational program based on
their protected characteristic

Harassment is unwelcome verbal or physical behavior which is directed at a person
based on a protected characteristic, when these behaviors are sufficiently severe
and/or pervasive to have the effect of unreasonably interfering with an individual's
educational experience working conditions or living conditions by creating an
intimidating, hostile, or offensive environment Examples of conduct that can constitute
harassment if based on an individual's protected characteristic include but are not
limited to:

- Unwelcome jokes or comments about a legally protected characteristic (e.g., racial
or ethnic jokes).

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations l Rights, Rules, Responsibilities 2018 Page 10 of 73

~ Disparaging remarks to a person about a legally protected characteristic (eg.,
negative or offensive remarks or jokes about a person's religion or religious
garments).

~ Displaying negative or offensive posters or pictures about a legally protected
characteristic

~ Electronic communications such as e-mail, text messaging, and internet use, that
violate the Policy on Discrimination and/or Harassment.

Retaliation is prohibited against any individual or group of individuals involved in filing a
complaint or report under the Policy on Discrimination and/or Harassment, filing an
external complaint, participating in a disciplinary process or opposing in a reasonable
manner an action believed to constitute a violation of the policy.

The full text ofthe Policy on Discrimination and/or Harassment, including examples of
prohibited conduct, resources and options for addressing concerns can be viewed
online at: http://inc|usive.princeton.edu/addressing-concerns/poiicies/policy-
discrimination-andor-harassment

< http://inclusiveprinceton.edu/addressing-concerns/policies/policy-discrimination-andor-harassment>
and in an accompanying set of Frequently Asked Questions:
http://inclusive.princeton.edu/addressing-concerns/faqs

< http://inclusiveprinceton.edu/addressing~concerns/faqs>

. Members of the University community are expected to be familiar with and adhere to
the regulations set forth in the policy.

1.2.3 Peaceful Dissent, Protests, and Demonstrations

Free speech and peaceable assembly are basic requirements of the University as a
center for free inquiry and the search for knowledge and insight These rights involve a
concurrent obligation on the part of all members of the University, guests and visitors
to maintain on the campus an atmosphere conducive to scholarly pursuits and to
respect the rights of all individuals

in view of Princeton's obligation to promote the free expression of all views the campus
is open to any speaker whom students or members of the faculty have invited and for
whom official arrangements to speak have been made with the University. The right of
free speech in a university also includes the right to acts of peaceful dissent, protests in
peaceable assembly, and orderly demonstrations which include picketing and the
distribution of leaflets. These are permitted on the Princeton campus subject to
approval as to schedule and location, unless or until, they disrupt regular and essential
operations of the University or significantly infringe on the rights of others particularly
the right to listen to a speech or lecture

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations | Rights, Rules, Responsibilities 2018 Page 11 of 73

All individuals and groups planning to engage in activities of the sort described in the
previous paragraph should seek approval from the Office of the Dean of Undergraduate
Students Locations generally approved for these activities include the following:

- the area adjacent to Chancellor Green Center (on the Firestone Library side);
- the area in front of Frist Campus Center on the north side by the Frist "gateway";

' the areas to the west and south of Alexander Hall, and to the east of Alexander
Hall, between Stanhope Hal| and Morrison Hall;

~ the area in the vicinity of the east entrance to the University Store;

- the area between Whig and Clio halls;

- the cobblestone area between Firestone Library and Washington Road;

' the area in the vicinity ofthe arch near the entrance to McCosh Hall, Room 50;
~ Scudder Plaza at Robertson Hall;

- the area adjacent to Shapiro Walk between the Department of Computer Science
and Mudd Manuscript Library;

' the walkway in front of Nassau Hall;
- the area in the vicinity of the north entrance to Jadwin Gymnasium.

in asking groups and individuals to seek prior approval for schedule and location, the
University's goal is not to restrict free speech or peaceable assembly. Rather, it is to
give the University the opportunity to provide space that accommodates the reasonable
needs of both the University community and those engaged in acts of speech or protest
The University reserves the right to determine the time, place, and manner of all such
activities

Whenever appropriate the Office of the Dean of Undergraduate Students with
assistance from and in consultation with the Department of Public Safety, will designate
clearly marked areas for protests and demonstrations from among the list that appears
above in addition to those on this list, other locations may be designated because of
particular circumstances associated with a protest or demonstration (for example to
schedule a protest in the vicinity of a campus public lecture held in a location not near
those on the iist). To the extent practicable the marked areas will be within reasonable
sight and sound of the speaker's and the audience's ingress to and egress from the
location of the event The University reserves the right to refuse permission to use a
particular area for protests or demonstrations including those on the designated area
list. When such a decision is reached, the University will provide reasons when asked

lt is a violation of these policies whenever any individual prevents or willfully attempts
to prevent, the orderly conduct of a University function or activity, such as lectures
meetings interviews ceremonies and public events or blocks or willfully attempts to

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations | Rights, Rules, Responsibilities 2018 Page 12 of 73

block, the legitimate activities of any person on the campus or in any University building
or facility.

Whenever a member of the University community, that is a member of the faculty, staff,
or student body, violates these policies that individual will be subject to University
discipline and/or arrest Whenever a nonmember of the University community violates
these policies that individual will be subject to arrest Decisions to invoke University
disciplinary action or arrest in the course of a protestor demonstration will be made
after due warning and, wherever possible, such decisions will be made by officers of the
University (see the Bylaws of the Board of Trustees).

All members of the press and media, both those affiliated with the University and those
with no affiliation to the University, are fully subject to these provisions unless special
arrangements for press coverage have been authorized by the University's Office of
Communications. Ordinarily, arrangements of some kind to permit press coverage will
be made when circumstances allow, and will be administered by the Office of
Communications.

1.2.4 Distribution of Written Materials by Members of the University
Community

Free inquiry, free expression, and civility within this academic community are
indispensable to the University's objectives inclusion of the name, telephone number,
and/or e-mail address of the University sponsoring organization or individual member of v
the University community on material resembling petitions posters leaflets distributed
on campus including materials disseminated using campus information technology
resources or University internet access is encouraged, since such attribution promotes
and facilitates civility as well as vigorous debate in the academic community.
Anonymous public postings without sponsorship of a registered University organization
or individual shall be removed or deleted if a complaint by a member of the University is
lodged with the Office of the Dean of Undergraduate Students or the Office of the Dean
of the Graduate School.

1.2.5 Personal Safety

Actions that threaten or endanger in any way the personal safety or security of others
will be regarded as serious offenses

The following offenses will be regarded as extremely serious:

i. Deliberate participation in a riot or general disturbance that threatens the safety, or
seriously threatens the property, of either University members or members of the
local community.

https://rrr.princcton.cdu/univcrsity 1 1/27/2018

1. University-wide Regulations | Rights, Rules, Responsibilities 2018 Page 13 of 73

2. intimidation by violence by a threat of violence or by property damage which seeks
to interfere with the free expression of ideas or attempts to punish such free
expression,

3. The possession, storing, or use on campus (including in any University housing) of
(a) firearms (including antique firearms and imitation firearms); (b) any guns that
shoot projectiles (including paintball, BB, air); (c) ammunition for any firearm; or (d)
any explosive or incendiary device (including firecrackers and other fireworks). The
use of prop guns in theatrical productions and the like requires advance written
permission from the Office of the Dean of Undergraduate Students (Easily
identifiable toys such as brightly colored or clear water guns are not covered by
this provision.)

4. The possession of weapons or the use or threatened use of weapons or objects
capable of being used as weapons (Students may possess small pocket-knives or
kitchen implements and may use them for their intended purposes only.)

5. Any physical assault committed in the course of any University function or activity,
or on the premises of the University or in the local vicinity, especially when
unprovoked and/or when injury results

6. Any other act that seriously endangers human life or threatens serious physical or
psychological injury.

1.2.6 Quiet

Activities that take place in the vicinity of University residences classrooms the library,
the chapel, and similar facilities must be conducted in such a way as to respect the
necessity for maintaining a reasonable degree of quiet in such areas (See "Noise" under
section 2.2.1

< ../students#compZZi >

for more information.)

1.2.7 TigerCards (iD Cards) and Other identification

TigerCards are issued to eligible members of the University community and are
intended for campus use only. Members of the community are asked to carry their
cards while on campus TigerCards are non-transferable and must be presented on
request to authorized University representatives

Possession, manufacture sale or transfer of false identification of any sort is a
violation of the law and of University policy.

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations | Rights, Rules, Responsibilities 2018 Page 14 of 73

 

1.3 Sex Discrimination and Sexual Misconduct

 

Princeton University does not tolerate sex or gender discrimination, including sexual
misconduct such as sexual harassment and sexual assault stalking, and intimate
partner violence These behaviors are harmful to the well-being of our community
members the learning/working environment, and collegia| relationships among our
students faculty, and staff. All forms of prohibited conduct under this policy are
regarded as serious University offenses and violations will result in discipline including
the possibility of separation from the University. State and federal laws also address
conduct that may meet the University's definitions of prohibited conduct, and criminal
prosecution may take place independently of any disciplinary action instituted by the
University.

Title iX of the Education Amendments of 1972 prohibits discrimination on the basis of
sex or gender in the University's programs and activities The University will respond to
complaints or reports about prohibited conduct with measures designed to stop the
behavior, eliminate any such gender discrimination, prevent the recurrence of the
prohibited conduct, and remediate any adverse effects of such conduct on campus or in
University-related programs or activities

The University has an obligation to make reasonable efforts to investigate and address
complaints or reports of sex or gender discrimination, including sexual misconduct,
whenever it becomes aware of such a complaint or report Lack of a formal complaint
does not diminish the University's obligation to respond to information suggestive of
sex discrimination or sexual misconduct if the complainant (i.e., an individual who has
been subjected to prohibited conduct, according to the complaint or report) requests
that the University not investigate the University will consider the complainant's
articulated concerns the best interests of the University community, fair treatment of all
individuals involved, and the University's obligations under Title iX. All individuals have
access to Confidential Resources that they may use for support and guidance without
initiating University action.

Retaiiation against anyone involved in filing an internal complaint under this policy, filing
an external complaint participating in the internal disciplinary process or opposing in a
reasonable manner an act believed to constitute a violation of this policy, is prohibited
and will not be tolerated

in light ofthese commitments the University has adopted this policy, which includes
investigation and disciplinary procedures that will be followed in response to allegations
of sex or gender discrimination, including sexual misconduct such as sexual
harassment and sexual assault, intimate partner violence stalking, and related

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations | Rights, Rules, Responsibilities 2018 Page 15 of 73

retaliation. in a case of alleged sex or gender discrimination or sexual misconduct, this
policy supersedes policies and procedures for other forms of misconduct

1.3.1 The University's Title iX Coordinator

The Vice Provost for institutional Equity and Diversity serves as the Title iX Coordinator
and coordinates the University's compliance with Title iX.

The Title lX Coordinator will be informed of all complaints or reports of violations of this
policy, and oversees the University's centralized response to ensure compliance with
Title lX and the 2013 Amendments to the Violence Against Women Act (VAWA). The
Title iX Coordinator’s activities include (but are not limited to):

- Communicating with all members of the University community regarding Title iX
and VAWA, and providing information about how individuals may access their
rights

- Reviewing applicable University policies to ensure institutional compliance with
Title lX and VAWA;

- Monitoring the University's administration of its own applicable policies including
record keeping, timeframes and other procedural requirements

- Conducting training regarding Title iX, VAWA, and prohibited conduct defined in
this policy; and

- Responding to any complaint or report regarding conduct that violates this policy.
in this capacity, the Title iX Coordinator oversees the investigation and resolution
of such alleged misconduct, directs the provision of any remedial measures and
monitors the administration of any related appeal.

The Title lX Coordinator may delegate responsibilities under this policy to designated
administrators who will be appropriately trained

The University Title lX Coordinator’s contact information is as follows

Michele Minter

Vice Provost for institutional Equity and Diversity
205 Nassau Hall

Princeton, New Jersey 08544
mminter@princeton.edu

< mailto:mminter@princeton.edu>

609-258-6110

1.3.2 Scope of This Policy

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations | Rights, Rules, Responsibilities 2018 Page 16 of 73

This policy governs the conduct of: University students regardless of enrollment status
faculty; staff; and third parties (i.e., non-members of the University community, such as
vendors alumni/ae, visitors or local residents).

Third parties are both protected by and subject to this policy, A third party may make a
complaint or report of a violation ofthis policy committed by a member of the University
community. A third party may also be permanently barred from the University or subject
to other restrictions for failing to comply with this policy.

This policy applies to conduct that occurs on University property (i.e., on campus) and in
the local vicinity, All actions by a member of the University community that involve the
use of the University's computing and network resources from a remote location,
including but not limited to accessing email accounts will be deemed to have occurred
on campus This policy also applies to conduct that occurs off University property (i.e.,
off campus) when the conduct is associated with a University-sponsored program or
activity, such as travel, research, or internship programs or when such conduct may
pose a safety risk on campus have a continuing adverse effect or could create a hostile
environment on campus Judgments about these matters will depend on facts of an
individual case.

1.3.3 Prohibited Conduct

in determining whether alleged conduct violates this policy, the University will consider
the totality of the facts and circumstances involved in the incident, including the nature
of the alleged conduct and the context in which it occurred Any of the prohibited
conduct defined in this policy can be committed by individuals of any gender, and it can
occur between individuals of the same gender or different genders. lt can occur
between strangers or acquaintances as well as people involved in intimate or sexual
relationships

1. Sex Discrimination

Sex discrimination is adverse treatment of an individual based on sex or gender, rather
than individual merit. Sex discrimination encompasses sexual misconduct but also
includes other discriminatory behavior that does not constitute sexual misconduct
Examples of conduct that can constitute sex discrimination because of sex, gender
identity, or gender expression include but are not limited to:

~ Singling out or targeting an individual for different or adverse treatment (e.g., more
severe discipline lower salary increase);

- Failing or refusing to hire or allow participation by an individual in a University
activity; or

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations j Rights, Rules, Responsibilities 2018 Pagc 17 of 73

- Terminating or removing an individual from employment or an educational
program.

2. Sexual Misconduct

The following behaviors constitute sexual misconduct and are prohibited under this
policy, All forms of sexual misconduct are serious offenses and will result in University
disciplinary consequences Sexual misconduct involving force duress or inducement of
incapacitation, or where the perpetrator has deliberately taken advantage of another
person's state of incapacitation, will be deemed especially egregious and may result in
expulsion, or termination of employment The consumption of alcohol or the use of
illegal substances does not constitute a mitigating circumstance when it contributes to
a violation regarding sexual misconduct

Non-Consensual Sexual Penetration (commonly referred to as rape). Any act of vaginal
or anal penetration by a person's penis finger, other body part, or an object or oral
penetration by a penis without consent

Non-Consensual Sexual Contact (commonly referred to as sexual assauit). Any sexual
touching otherthan non-consensual sexual penetration without consent Examples of
non-consensual sexual contact may include: genital-genital or oral-genital contact not
involving penetration; contact with breasts buttocks or genital area, including over
clothing; removing the clothing of another person; and kissing.

Sexual Exploitation. Any act whereby one person violates the sexual privacy of another
or takes unjust or abusive sexual advantage of another who has not provided consent
and that does not constitute non-consensual sexual penetration or non-consensual
sexual contact Examples may include: recording, photographing, transmitting, viewing,
or distributing intimate or sexual images or sexual information without the knowledge
and consent of all parties involved; voyeurism (i.e., spying on others who are in intimate
or sexual situations).

Sexual Harassment Unwelcome verbal or physical behavior which is directed at a
person based on sex, gender identity or gender expression, when these behaviors are
sufficiently severe and/or pervasive to have the effect of unreasonably interfering with
an individual's educational experience working conditions or living conditions by
creating an intimidating, hostile or offensive environment Examples of conduct that
can constitute sexual harassment if based on an individual's sex, gender identity or
gender expression include but are not limited to:

~ Unwelcome jokes or comments (e.g., sexist jokes);

~ Disparaging remarks about sex, gender identity, or gender expression (e.g.,
negative or offensive remarks or jokes about a person's self-presentation)

https://rrr.princeton,edu/university 1 1/27/201 8

1. University-wide Regulations | Rights, Rules, Responsibilities 2018 Page 18 of 73

- Displaying negative or offensive posters or pictures about sex, gender, or gender
expression;

~ Electronic communications such as e-mail, text messaging, and internet use that
violate this policy,

Sexual Harassment is deemed especially serious when submission to or rejection of
such conduct is made implicitly or explicitly a term or condition of instruction,
employment, or participation in any University activity or benefit; or submission to or
rejection ofthese behaviors by an individual is used as a basis for evaluation in making
academic or personnel decisions

inappropriate Conduct Related to Sex, Gender identity, or Gender Expression.
Unwelcome or inappropriate conduct that does not fall under other forms of sexual
misconduct but that is sexual and/or gender~based in nature Examples may include
public sex acts or flashing

3. Other Prohibited Behaviors
The following behaviors are'also prohibited under this policy.

intimate Relationship Violence (also known as dating violence or intimate partner
violence). Acts of violence threat or intimidation that harm or injure a partner in a
current or former intimate relationship (defined below). These acts may be physical,
emotional/psychological, sexual, or economic in nature intimate relationship violence
can be a single act or pattern of behavior.

Domestic Violence in the Context of intimate Relationships. A particular type of
intimate relationship violence that occurs when partners in a current or former intimate
relationship are or have been cohabiting in the same space

Staiking. A course of conduct (i.e., more than one act) that would cause a reasonable
person to feel fear, to experience emotional distress or to fear for the safety of a third
person. Acts that together constitute stalking may be direct actions or may be
communicated by a third party, and can include but are not limited to: threats of harm
to self or others pursuing or following; non-consensual (unwanted) communication by
any means unwanted gifts trespassing; and surveillance or other types of observation.

Retaliation. Any attempt to seek retribution against an individual or group of individuals
involved in filing a complaint or report under this policy, filing an external complaint
participating in a disciplinary process or opposing in a reasonable manner an action or
policy believed to constitute a violation of this policy. Retaliation can take many forms
including abuse or violence threats and intimidation Actions in response to a good
faith report or response under this policy are considered retaliatory ifthey have a
materially adverse effect on the working, academic or University-controlled living
environment of an individual; or if they hinder or prevent the individual from effectively

https://rrr.princeton.edu/ university 1 1/27/2018

1. University-wide Regulations l Rights, Rules, Responsibilities 2018 Page 19 of 73

carrying out their University responsibilities Any individual or group of individuals can
engage in retaliation and will be held accountable under this policy.

4. Terminoiogy
The following definitions clarify key terminology as used throughout the policy.

intimate Relationship. An intimate relationship is a short- or long-term relationship
between persons of any gender that provides romantic and/or physical intimacy or
emotional dependence intimate relationships may include (but are not limited to)
marriages civil unions, dating relationships "hook-up" relationships relationships in
which partners are characterized as "girlfriends" or "boyfriends," and relationships
between persons with a child in common.

Consent and incapacitation, in reviewing possible violations of sexual misconduct the
University considers consent as the voluntary, informed, un-coerced agreement through
words and actions freely given, which a reasonable person would interpret as a
willingness to participate in mutually agreed-upon sexual acts Consensual sexual
activity happens when each partner willingly and affirmatively chooses to participate

indications that consent is not present include: when physical force is used or there is a
reasonable belief of the threat of physical force; when duress is present; when one
person overcomes the physical limitations of another person; and when a person is
incapable of making an intentional decision to participate in a sexual act, which could
include instances in which the person is in a state of incapacitation.

important points regarding consent include:

- Consent to one act does not constitute consent to another act.

- Consent on a prior occasion does not constitute consent on a subsequent
occasion.

~ The existence of a prior or current relationship does not, in itself, constitute
consent

- Consent can be withdrawn or modified at any time.

- Consent is not implicit in a person's manner of dress

- Accepting a meal, a gift, or an invitation for a date does not imply or constitute
consent

- Silence, passivity, or lack of resistance does not necessarily constitute consent

- initiation by someone who a reasonable person knows or should have known to be
deemed incapacitated is not consent

in the context of this policy, incapacitation is the state in which a person's perception or
judgment is so impaired that the person lacks the cognitive capacity to make or act on
conscious decisions The use of drugs or alcohol can cause incapacitation, An

https://rrr.princeton.edu/ university 1 1/27/2018

1. University-Wide Regulations | Rights, Rulcs, Responsibilities 2018 Page 20 of 73

individual who is incapacitated is unable to consent to a sexual activity. Engaging in
sexual activity with an individual who is incapacitated (and therefore unable to consent),
where a person knows or ought reasonably to have understood that the individual is
incapacitated, constitutes sexual misconduct

The term complainant refers to the individual(s) who has been the subject of prohibited
conduct, regardless of whether that individual makes a complaint or seeks disciplinary
action.

The term respondent refers to the individual(s) who has been accused of prohibited
conduct

The term third party refers to any individual who is not a University student a faculty
member, or a staff member (e.g., vendors alumni/ae, or local residents).

1.3.4 Relationships between individuals of Different University Status

A sexual or romantic relationship involving individuals of different University status is
not, in and of itself, sexual misconduct as defined by this policy and will not be
investigated or adjudicated under this policy, Such an interaction may be a violation of
another University policy and subject to separate disciplinary procedures

A sexual or romantic relationship between students and teachers supervisors or
mentors (faculty members staff members or other students) violates both University
and professional standards (including the University's Consensual Relations with
Students Policy), and potentially violates state and federal anti-discrimination laws The
University prohibits all sexual and romantic relationships between faculty members and
undergraduate students See
www.princeton.edu/dof/poiicies/publ/fac/rules_toc/chapter5/

< http://www.princeton.edu/dof/policies/publ/fac/rules_toc/chapterS/>

for more information.

A conflict of interest also exists if there is a consensual romantic or sexual relationship
in the context of employment supervision or evaluation. Therefore, a supervisor may not
influence directly or indirectly, salary, promotion, performance appraisals work
assignments or other working conditions for an employee with whom such a
relationship exists Such actions violate the University's Nepotism and Personal
Relationships in the Workplace Policy. See
www.princeton.edu/hr/policies/conditions/5.2/5.2.2/

< http://www.princeton.edu/hr/policies/conditions/Si2/5.2.2/>

1.3.5 Confidentiality, Privacy, and Related Responsibilities

https://rrr.princeton.edu/univcrsity 1 1/27/2018

1. University-wide Regulations l Rights, Rules, Responsibilities 2018 Page 21 of 73

issues of privacy and confidentiality play important roles in this policy, and may affect
individuals differently. Privacy and confidentiality are related but distinct terms that are
defined below.

in some circumstances, the reporting responsibilities of University employees or the
University's responsibility to investigate may conflict with the preferences of the
complainant and/or respondent with regard to privacy and confidentiality. Therefore, all
individuals are encouraged to familiarize themselves with their options and
responsibilities and make use of Confidential Resources, if applicable in determining
their preferred course of action.

Requests for confidentiality or use of anonymous reporting may limit the University's
ability to conduct an investigation.

1. Confidentiality and Confidential Resources

The term ”confidentiality” refers to the circumstances under which information will or
will not be disclosed to others

Several campus professionals are designated Confidential Resources. Conversations
with Confidential Resources are privileged information shared with Confidential
Resources (including information about whether an individual has received services)
will only be disclosed to the Title iX Coordinator or any other person only with the
individual's express written permission, unless there is an imminent threat of serious
harm to the individual or to others or a legal obligation to reveal such information (e.g.,
ifthere is suspected abuse or neglect of a minor). Confidential Resources may submit
non-identifying information about violations of this policy to the Department of Public
Safety for purposes of the anonymous statistical reporting under the Clery Act

An individual who is not prepared to make a report or who may be unsure how to label
what happened, but still seeks information and support is strongly encouraged to
contact a Confidential Resource. See section 1.3.6

#2 for a complete list of Confidential Resources on campus

in particular, any individual who may have been subjected to a violation of this policy, or
who is considering making a report under this policy, is encouraged to contact the
University's Sexual Harassment/Assault Advising, Resources, and Education (SHARE)
office SHARE is a Confidential Resource that offers support and advocacy services
and provides information about the roles and reporting obligations of other offices at
the University in order to empower persons to make informed decisions about their

options

in light of the University's obligation to make reasonable efforts to investigate and
address conduct prohibited by this policy, University community members who are not
designated Confidential Resources may be required to notify the Title lX Coordinator or

https://rrr.princeton.edu/university 1 1/27/201 8

1. University-wide Regulations | Rights Rules, Responsibilities 2018 Page 22 of 73

the Department of Public Safety of suspected violations and cannot guarantee the
confidentiality of a complaint or report under this policy. See also section 1.3.5
#4.

2. Confidentiality Rights of Compiainants and Respondents

individuals involved in investigations or disciplinary proceedings under this policy are
encouraged to exercise discretion in sharing information in order to safeguard the
integrity of the process and to avoid the appearance of retaliation. While discretion
regarding the process is important complainants and respondents are not restricted
from discussing and sharing information with others who may support or assist them in
presenting their case

Medical and counseling records are privileged and confidential documents that parties
will not be required to disclose

3. Privacy

The term "privacy" refers to the discretion that will be exercised by the University in the
course of any investigation or disciplinary processes under this policy and, as detailed
in section 1.3.12

, the parties will be informed of information relevant to the investigation or disciplinary
processes

The University has an obligation to make reasonable efforts to investigate and address
complaints or reports of violations of this policy. in all such proceedings the University
will take into consideration the privacy of the parties to the extent possible

in cases involving students the Title lX Coordinator may notify residential college staff
and other University employees of the existence of the complaint for the purpose of
overseeing compliance with this policy and addressing any concerns related to
educational and residential life. While not bound by confidentiality, these individuals will
be discreet and will respect the privacy ofthose involved in the process

Any additional disclosure of information related to the complaint or report may be made
if consistent with the Family Educational Rights and Privacy Act (FERPA), or the Title lX
requirements in addition, the National Science Foundation mandates certain reporting
related to sexual misconduct involving NSF-funded principal investigators (Pl) or co-Pis.
See implementation of NSF’s Notification Requirements Regarding Harassment and
Sexual Assault

< https://orpa.princeton.edu/resources/policies-and-procedures/requirements-regarding-harassment-and-

sexual-assault>

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Reguiations j Rights, Rules, Responsibilities 2018 Page 23 of 73

4. Responsibility to Report

All members of the University community are encouraged to report any suspected
violation of this policy (after consulting a Confidential Resource as appropriate).

in emergency situations if there is a suspected crime in progress or imminent or
serious threats to the safety of anyone faculty and staff members must immediately
contact the Department of Public Safety by dialing 911 from an on-campus telephone or
609-258-3333 from an off-campus telephone or cell phone.

in non-emergency situations faculty and staff members who are not Confidential
Resources must promptly report suspected violations to the Title iX Coordinator. Some
students with special responsibilities including Residential College Advisers, must
promptly report alleged violations of this policy to their Directors of Student Life, who
will then consult with the Title iX Coordinator.

A complainant may choose not to make a complaint or report in their own case even if
the complainant otherwise has reporting obligations by virtue of being a faculty
member, staff member, or Residential College Adviser.

5. Anonymity

For more information regarding the implications of anonymity in the context of reporting
a policy violation, see section 1.3.8

#1. For information about how to make an anonymous report see section 1.3.6

#3.

6. Release of information

if the Department of Public Safety becomes aware of a serious and continuing threat to
the campus community, the Department of Public Safety will issue a timely notification
to protect the health or safety of the community. The Department of Public Safety may
also be required to publicly disclose a reported incident of sexual misconduct in the
daily crime log or annual security report in addition, the University may also share non-
identifying information, including data about outcomes and penalties in aggregate
form. At no time will the University release the name or other personally identifiable
information of the complainant to the general public without the express consent of the
complainant or as otherwise permitted or required by law.

1.3.6 Support Resources

A complainant or witness has many options including counseling with a Confidential
Resource filing an internal complaint and/or filing a criminal complaint The University
recognizes that deciding among these options can be difficult Complainants and

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Reguiations | Rights Rules, Responsibilities 2018 Page 24 of 73

witnesses are encouraged to seek assistance from a Confidential Resource before
deciding how to proceed

The following resources are available to provide support and/or receive complaints or
reports

1. Emergency Resources and Law Enforcement

Emergency medical assistance and campus safety/law enforcement assistance are
available both on and off campus individuals are encouraged to contact law
enforcement and seek medical treatment as soon as possible following an incident that
poses a threat to safety or physical well-being or following a potential criminal offense
For more information about filing a criminal complaint see section 1.3.11

Princeton Municipai Police
911 or 609-921-2100

Princeton University Department of Public Safety
609-258-3333

2. Confidential Resources

information shared with Confidential Resources (including information about whether
an individual has received services) will only be disclosed to the Title iX Coordinator or
any other person with the individual's express written permission, unless there is an
imminent threat of serious harm to the individual or to others or a legal obligation to
reveal such information (e.g., ifthere is suspected abuse or neglect of a minor). For
more information about confidentiality and Confidential Resources, see section 1.3.5

The University's Sexual Harassment/Assault Advising, Resources, and Education
(SHARE) office is a Confidential Resource offering support and advocacy services
individuals are encouraged to access support services and learn about their options by
contacting SHARE. The SHARE office can provide information about the roles and
reporting obligations of other offices at the University in order to empower individuals to
make informed decisions about their options

Campus Confidential Resources include:

SHARE Office

217 McCosh Health Center
Washington Road, Princeton, NJ 08544
609-258-3310

share@princeton.edu

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations | Rights, Rules, Responsibilities 2018 Page 25 of 73

< mailto:share@princeton.edu>

Counseling and Psychologicai Services (CPS)

McCosh Health Center, Third Floor

i\/lake an Appointment: 609-258-3285

Monday - Friday 8:45 a.m. - 4:45 p.m.

Walk-in services available for urgent problems

Evening Hours by appointment Mondays and Wednesdays, 5-7 p.m.

University Health Services After Hours Care
24-hour on-call service 609-258-3139 via The infirmary
McCosh Health Center, Second Floor

Ombuds Office

179 Nassau Street - Suite D
Princeton, NJ 08544
609-258-1775
ombuds@princeton.edu

< mailto:ombuds@princeton.edu>

Office of Religious Life chaplains
Murray-Dodge Hall

Princeton, NJ 08544
609-258-3047

ori@princeton.edu

< mailto:orl@princetonedu>

Carebridge (Faculty & Staff Assistance Program)

On initial visit to the site, please enter the Princeton client code TW8AE to access the
Carebridge Library.

800-437-0911

ciientservice@carebridge.com

< maiito:clientservice@carebridge.com>

3. EthicsPoint Anonymous Hotiine

Any individual may make an anonymous report concerning a violation of this policy
through the University's EthicsPoint hotline, an independent third-party reporting service
An EthicsPoint report can be made without disclosing the reporting person's own name
identifying the respondent or requesting any action. Depending on the level of
information available anonymous reporting may adversely affect the University's ability
to respond or take further action. EthicsPoint is not a Confidential Resource and making
a report to EthicsPoint may result in a University investigation

https;//rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations | Rights Rulcs, Responsibilities 2018 Page 26 of 73

EthicsPoint Hotiine

866-478-9804
https://secure.ethicspoint.com/domain/media/en/gui/27291/index.html
< https://secure.ethicspoint.com/domain/media/en/gui/27291/index.html>

Other Available Resources

Any individual may also access resources located in the local community. These
organizations can provide crisis intervention services counseling, medical attention and
assistance in dealing with the criminal justice system. if accessing these resources
individuals are encouraged to clarify whether the resources are confidential.

Mercer County Sexual Assault Response Team (SART)

Evidence collection and preventative medicine

Can be activated by contacting:
~ Womanspace: 609-394-9000
~ Princeton Police: 609-921-2100 (calls will likely result in police involvement)
- Department of Public Safety: 609-258-3333 (calls will likely result in police

involvement)
Or going to an emergency room:

- Penn Medicine Princeton Medical Center

- Capital Health Medical Center in Hopewel|

- Robert Wood Johnson University Hospital
Womanspace, inc.
Services for domestic and sexual violence victims/survivors (of all genders)
609-394-9000 (24-hour hotline) /609-394-0136 (office)

1530 Brunswick Avenue Lawrenceville, New Jersey 08648
Monday-Friday, 9:00 a.m. - 5:00 p.m. (walk-in hours)

1.3.7 Options for Complainants and Other Reporting Parties

The University encourages all individuals to report any alleged or suspected violation of
this policy to the Title lX Coordinator, and to report potential criminal conduct to law
enforcement After consulting a Confidential Resource as appropriate anyone who
seeks to make a complaint or report may:

- Request interim measures from the Title lX Coordinator (see section 1.3.9
);

- Fiie a complaint or report with the Title iX Coordinator, thereby invoking the
University's internal disciplinary process (see section 1.3.8

https://rrr.princcton.edu/univcrsity 1 1/27/2018

1. University-Wide Regulations | Rights Ruies, Responsibilities 2018 Page 27 of 73

);

~ Contact the Department of Public Safety for assistance in filing a criminal
complaint and preserving physical evidence (see section 1.3.6
); and/or

- Contact local law enforcement to file a criminal complaint (see section 1.3.6
).

An individual may pursue some or all of these steps at the same time (e.g., one may
simultaneously pursue an internal complaint and a criminal complaint). When initiating
any of the above an individual does not need to know whether they wish to request any
particular course of action, nor how to label what happened Before or during this
decision-making process, complainants and other reporting persons are encouraged to
consult a Confidential Resource.

1.3.8 Filing a Complaint or Report with the Title iX Coordinator

individuals are encouraged to report any alleged violation of this policy directly to the
Title lX Coordinator. in order to do so, individuals may use the sex discrimination and
sexual misconduct complaint form

< http://sexualmisconduct.princeton.edu/complaint>

, or schedule an appointment with the Title lX Coordinator.

1. Anonymous Reporting

if a complainant self-identifies but asks to remain anonymous during the investigation,
the Title lX Coordinator will consider how to proceed, taking into account the
complainant's articulated concerns the best interests of the University community; fair
treatment of all individuals involved, including the respondent's right to have specific
notice of the allegations if the University were to take action that affects the
respondent; and the University's obligations under Title iX.

2. Amnesty

in order to encourage reports of conduct that is prohibited under this policy, the
University may offer leniency with respect to other violations which may come to light
as a result of such reports, depending on the circumstances involved

3. Timeliness of Report

Complainants and other reporting individuals are encouraged to report any violation of
this policy as soon as possible in order to maximize the University's ability to respond
promptly and effectively. Complaints and reports may be made at any time without
regard to how much time has elapsed since the incident(s) in question

https://rrr.princeton.edu/university 1 1/27/201 8

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 28 of 73

if the respondent is no longer a student or employee at the time of the complaint or
report the University may not be able to take disciplinary action against the respondent
but it will still seekto meet its Title |X obligations by providing support for the
complainant and taking steps to end the prohibited behavior, prevent its recurrence and
address its effects

1.3.9 interim Measures

Upon receipt of a complaint or report of a violation of this policy, the University will
provide reasonable and appropriate interim measures designed to preserve the
complainant's educational experience the safety of all parties and the broader
University community, maintain the integrity of the investigative and/or resolution
process and deter retaliation The University may provide interim measures regardless
of whether the complainant seeks formal disciplinary action.

interim measures may include:

- Access to counseling services and assistance in arranging an initial appointment
- Rescheduling of exams and assignments

' Change in class schedule including the ability to transfer course sections or
withdraw from a course;

- Change in work schedule orjob assignment
- Change in campus housing;
~ Providing medical services

- imposition of an on-campus “no contact order," an administrative remedy designed
to curtail contact and communications between two or more individuals and/or

- Any other measure that can be used to achieve the goals of this policy,

Any interim measures will not disproportionately impact the complainant Requests for
interim measures may be made by or on behalf of the complainant to any University
official, including the Title lX Coordinator. The Title lX Coordinator is responsible for
ensuring the implementation of interim measures and coordinating the University's
response with the appropriate offices on campus

All individuals are encouraged to report concerns about the failure of another to abide
by any restrictions imposed by an interim measure The University will take immediate
action to enforce a previously implemented measure and disciplinary penalties can be
imposed for failing to abide by a University-imposed measure

1.3.10 investigations and Disciplinary Procedures in General for This Policy

https://rrr.princeton.edu/university 1 1/27/201 8

1. University-Wide Regulations j Rights Rules, Responsibilities 2018 Page 29 of 73

The University is committed to providing a prompt and impartial investigation of all
alleged violations of this policy, During the disciplinary process both parties
(complainant and respondent) have equivalent rights including the opportunity to
present evidence to identify individuals who may possess relevant information and
request that such individuals be interviewed to be accompanied by an adviser of their
choice and to appeal. The University will concurrently provide both parties with written
notification of the outcome of the process and any appeal.

1. Responsibility to investigate

in order to protect the safety of the campus community, the Title iX Coordinator may
investigate allegations of violations of this policy even absent the filing of a formal
complaint or report or if a complaint or report has been withdrawn The Title lX
Coordinator may need to proceed with an investigation even if a complainant
specifically requests that the matter not be pursued in such a circumstance the Title iX
Coordinator will take into account the complainant’s articulated concerns the best
interests of the University community, fair treatment of all individuals involved, and the
University's obligations under Title iX. This policy differs from New Jersey criminal law.
Proceedings under this policy may be carried out prior to, simultaneously with, or
following civil or criminal proceedings off campus Neither a decision by law
enforcement regarding prosecution nor the outcome of any criminal proceeding will be
considered determinative of whether a violation of this policy has occurred

2. initial Assessment of Complaints

The investigative process is initiated when the Title iX Coordinator receives a complaint
or report of a violation of this policy. Upon receipt of such a report the Title iX
Coordinator will respond to any immediate health or safety concerns raised by the
report The Title lX Coordinator will conduct an initial assessment Following the initial
assessment the Title iX Coordinator may take any of the following actions

~ if the Title iX Coordinator determines that the complaint even if substantiated
would not rise to the level of a policy violation; the nature and circumstances ofthe
report do not make it appropriate for an investigation; or, after consultation with
the complainant about the complainant's preferences regarding participation the
Title lX Coordinator determines that there will be insufficient information to
investigate the matter, the Title iX Coordinator may dismiss the complaint

- if the Title lX Coordinator determines that the complaint is outside the scope of
this policy and/or most appropriately handled by another office the Title lX
Coordinator may refer the complaint to another office for review.

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations l Rights Ruies, Responsibilities 2018 Page 30 of 73

~ if the Title iX Coordinator determines that the complaint or report would, if
substantiated constitute a violation ofthis policy, the Title iX Coordinator will
determine appropriate interim measures and initiate an investigation

3. Timing of investigations and Any Related Disciplinary Proceedings

The Title iX Coordinator will seek to complete the investigation and any resulting
disciplinary process and provide notice ofthe outcome within 60 calendar days after
receipt of the complaint or report The University will seek to complete any appeal within
20 calendar days after receipt of the appeal.

There may be circumstances that require the extension of timeframes for good cause
including extension beyond 60 calendar days Timeframes may be extended to ensure
the integrity and completeness of the investigation comply with a request by external
law enforcement accommodate the availability of witnesses or accommodate delays
by the parties or for other legitimate reasons including the complexity of the
investigation and the severity and extent of the alleged misconduct The University will
notify the parties in writing of any extension of the timeframes for good cause and the
reason for the extension

Although cooperation with law enforcement may require the University to temporarily
suspend the fact-finding aspect of a Title iX investigation the University will promptly
resume its Title lX investigation as soon as it is notified by the law enforcement agency
that the agency has completed the evidence gathering process The University will not,
however, wait for the conclusion of a criminal proceeding to begin its own investigation
and, if needed will take immediate steps to provide interim measures for the
complainant

investigations will proceed according to the aforementioned timeframes during the
summer and at other times when the University is not in session The Title iX
Coordinator will work with the parties to balance the need for promptness and the
preference for in-person meetings regarding the investigation

Timeframes for all phases of the disciplinary process including the investigation any
related disciplinary proceedings and any related appeal, apply equally to both
complainant and respondent

4. Cooperation with investigation and Disciplinary Procedures

Princeton University expects all members of the University community to cooperate fully
with the investigation and disciplinary procedures The University recognizes that an
individual may be reluctant to participate in the process nevertheless any student or
member of the faculty or staff who refuses to cooperate in an investigation may be
subject to discipline Refusal to cooperate includes delaying or failing to acknowledge

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 31 of 73

requests from University officials for information, and delaying or failing to make
oneself available for meetings with University officials

lt is understood that there may be circumstances in which a complainant wishes to limit
their participation The complainant retains this right and will not be subject to
discipline although the University may be obligated to conduct an investigation

if a respondent chooses not to answer any or all questions in an investigation for any
reason the University process will continue findings will be reached with respect to the
alleged conduct, and the University will issue any penalties as appropriate The
University will not, however, draw any adverse inference from a respondent's silence

5. Sexual History

The sexual history of the complainant and/or the respondent will generally not be used
in determining whether a violation of this policy has occurred However, in certain
circumstances the sexual history between parties may have limited relevance For
example if consent is at issue the sexual history between the parties may be relevant
to determining whether consent was sought and given during the incident in question
although it must be remembered that even in the context of a relationship, consent to
one sexual act does not constitute consent to another sexual act, and consent on one
occasion does not constitute consent on a subsequent occasion. in addition under very
limited circumstances, sexual history may be relevant to explain injury, to provide proof
of a pattern or for another specific question raised by an allegation

6. Consolidation of investigation

The Title iX Coordinator has the discretion to consolidate multiple complaints or reports
into a single investigation if evidence relevant to one incident might be relevant to the
others

7. Vioiations of University Policy Unreiated to Sexual Misconduct

in the situation when an initial assessment or investigation under this policy identifies
additional related possible violations of University policy (other than violations of the
Sex Discrimination and Sexual Misconduct policy) by the same party(ies) that would
normally be handled by another disciplinary authority, the Title iX Coordinator, with the
approval of that disciplinary authority, may direct an investigative panel to investigate
and adjudicate such other possible violations in such a situation the Title lX
Coordinator and other disciplinary authorities will determine the procedures to be
followed on consideration ofthe nature ofthe alleged violation(s) and other relevant
factors The standard of evidence applied to each violation will not be altered: the
preponderance of the evidence standard will be applied as appropriate and the clear
and persuasive evidence standard will be applied as appropriate

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations | Rights Rules, Responsibilities 2018 Page 32 of 73

8. Circumstances Relating to Misconduct Affecting Health or Safety

in connection with this policy, in circumstances seriously affecting the health or well-
being of any person, or where physical safety is seriously threatened or where the
ability of the University to carry out its essential operations is seriously threatened or
impaired the president or an authorized representative may summarily suspend
dismiss or bar any person from the University. in all such cases actions taken will be
reviewed promptly, typically within one week, by the appropriate University authority,

1.3.11 Making a Criminal Complaint to Law Enforcement

At the complainant's request the University will assist the complainant in contacting
local law enforcement and will cooperate with law enforcement agencies if a
complainant decides to pursue the criminal process See section 1.3.6

#1 for contact information related to law enforcement

1.3.12 investigation Disciplinary, and Appeal Procedures for Cases When the
Respondent is a Student

1. investigation and Adjudication

When the Title |X Coordinator receives a complaint or report alleging that a student
violated this policy, the Title iX Coordinator will appoint a three-person investigative
panel of administrators and/or outside investigators The investigative panel will
conduct an inquiry and determine by a preponderance of the evidence whether this
policy was violated All panelists will have training in investigating and evaluating
conduct prohibited under the policy. The panelists will also be impartial and unbiased

The panel will collect information from each party, if parties are interviewed they will be
interviewed separately Each party may select an adviser of their choice who may
accompany them to any meeting or related proceeding, but the adviser may not actively
participate in the interview process All three members of the panel will participate in
interviews with the complainant and the respondent The panel will interview witnesses
as necessary and may, at its discretion delegate witness interviews to one or two of the
panelists Witnesses may not bring advisers in all meetings there will be a designated
note taker. At the conclusion of each interview, the notes will be reviewed with the
interviewee.

The panel will prepare a case file of all interview summaries witness statements and
other documents The file redacted of personally identifiable information as necessary,
will be shared with the complainant and the respondent The panel will describe in
writing for the parties the allegations that will be adjudicated

https://rrr.princeton.edu/univcrsity 1 1/27/201 8

1. University-Widc chulations j Rights Rulcs, Responsibilitics 2018 Pagc 33 of 73

After reviewing the file each party will have an opportunity (1) to meet again with the
panel, (2) to respond in writing, (3) to request the collection of other information by the
panel, and (4) to identify individuals who may possess relevant information (and request
that such individuals be interviewed). ifthe panel believes that further response by the
parties is necessary for purposes of reaching an outcome, the panel will offer each
party the opportunity to further respond to the materials collected The panel will
designate reasonably prompt time frames to ensure a timely completion of the process
but also an adequate opportunity for both sides to respond thoroughly to the
information gathered in the investigation

Following the investigation the panel will meet to determine by a majority decision
whether the respondent based on the preponderance of evidence standard violated
University policy, The panel will prepare a report which will include findings of fact
findings of responsibility, and the panel's rationale All members of the panel must
endorse the report as a record of their deliberations and rationale

2. Penalties

if a student is found responsible for violating University policy, the entire case file will be
forwarded to the dean of undergraduate students and the deputy dean for academic
affairs of the Graduate School, who will jointly determine the penalty. in the event of
their unavailability, an appropriately trained administrator will serve as the substitute
Penalties will be determined based on the seriousness of the misconduct as compared
to like cases in the past and the student’s previous disciplinary history (if any).
Remedial measures will be determined based on the need to afford the parties an
educational environment free from discrimination under Title iX. The findings regarding
fact and responsibility, as well as the decision regarding the penalty in cases where
violations of University policy have occurred will be conveyed to the parties at the same
time in writing The notification will include the parties' appeal rights

if a student is found responsible for violating University policy, the Office of the Dean of
Undergraduate Students or of the Graduate School will record the penalty and retain
records in accordance with protocols for all other disciplinary cases in all cases the
case file will also be archived by the Title lX Coordinator.

3. Rights of Appeal

Both parties the complainant and the respondent have equal rights to an impartial
appeal and to participate equally in the appeal process even if the party is not the
appealing party,

The appellate body has the following five members the dean ofthe college the dean of

the Graduate School, the vice president for campus life, the chair of the Judicial
Committee of the Council of the Princeton University Community, and another faculty

https://rrr.princcton.edu/ university 1 1/27/2018

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 34 of 73

member appointed by the president All members will have training regarding Title lX
and prohibited conduct defined under this policy, The members will be impartial and
unbiased One member will be appointed by the president to serve as its chair.

Each appeal will be heard by three members of the appellate body (i.e., appeal panel).
The chair will assign the appeal panel for each case All decisions shall be made by a
majority of the appeal panel,

A complainant or respondent may file a written appeal on the grounds that: (1) there is
substantial relevant information that was not presented and reasonably could not have
been presented during the investigation; (2) the imposed penalty does not fall within the
range of penalties imposed for similar misconduct or (3) there was procedural
unfairness during the disciplinary process

The purpose of an appeal is not to initiate a review of substantive issues of fact or a
new determination of whether a violation of University rules has occurred The appeal
panel may decide to uphold the original decision of the investigative panel and/or the
deans; to alter the imposed penalty; or to return the case to the investigative panel for
additional proceedings or other action. The deadline for filing an appeal is five business
days from the date the parties are notified of the decision if either party files an appeal,
the associate secretary of the University will notify the other party in writing The
associate secretary of the University will serve as secretary for all appeals and will have
primary responsibility for interactions with the parties for the gathering of information
needed for the appeal, and for notifying both parties in writing of the outcome of any
appeaL

4. Expedited Process in Limited Cases

An expedited investigation and adjudication process may be implemented at the sole
discretion of the Title iX Coordinator in those cases where: (a) a student is alleged to
have violated this policy; (b) based on precedents and the respondent's prior disciplinary
history, the penalty for the alleged violation will not interrupt the student's academic
career, and (c) the parties to the matter agree to the expedited process if during the
course of the matter the Title iX Coordinator determines that the expedited process is
not appropriate the Title lX Coordinator will re-institute the standard procedures
described in section 1.3.12.

The expedited process is identical to the standard procedures described in section
1.3.12 in all respects except for the following;

- The expedited process will utilize a two-person investigative panel,

- if a student is found responsible for violating this policy, penalties will be
determined by an associate dean of undergraduate students for an undergraduate

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations j Rights Rules, Responsibilitics 2018 Page 35 of 73

respondent or by an associate dean of the Graduate School for a graduate student
respondent

- Appeais in which the respondent is an undergraduate student will be reviewed by
the dean of undergraduate students and appeals in which the respondent is a
graduate student will be reviewed by an associate dean ofthe Graduate School. if
either party files an appeal, the associate secretary of the University or their
designee will notify the other party in writing, and that individual will have primary
responsibility for interactions with the parties for the gathering of information
needed for the appeal, and for notifying both parties in writing of the outcome of
any appeal.

5. Student Enrollment and Residence Status

Pending action by the panel and/or the deans on the charges or pending an appeal, the
respondent may be permitted to remain in residence on campus attend classes and
make use of some or all University facilities except for circumstances relating to the
physical or emotional safety or well-being of a member (or members) of the University
community, or the ability of the University to carry out its essential functions Certain
restrictions may be imposed by the deans on the respondent in order to provide the
complainant with an educational environment free from discrimination under Title iX.

The respondent should understand that if the decision of the panel and/or the deans
proves adverse and if an appeal proves unsuccessfui, the penalty will normally be
considered effective as of the date of the original adjudicated decision in cases
adjudicated prior to the last day of classes if the final decision is a separation from the
University (i.e., suspension, suspension with conditions or expulsion), the respondent
will normally not earn credit for the semester in which the infraction occurred if the
case is adjudicated during reading or exam period or if the respondent has successfully
completed course requirements while awaiting the final disposition ofthe matter,
obtaining credit for the semester will be at the discretion of the deans

Pending an investigation and adjudication or the respondent's decision about whether
to appeal a separation from the University or the withholding of the degree and/or while
an appeal is in process an administrative hold will be placed on the respondent's
University transcript Should the respondent decide not to appeal a separation or the
withholding of the degree or should an appeal not result in an alteration of the dean's
decision to dismiss the respondent or withhold the degree the registrar will record the
fact of the penalty on the respondent's transcript

https://rrr.princcton.edu/university 1 1/27/2018

1. University-wide Reguiations | Rights Rules, Responsibilities 2018 Page 36 of 73

1.3.13 investigation Disciplinary, and Appeal Procedures for Cases When the
Respondent is a Faculty or Staff Member

1. investigation and Adjudication

When the Title iX Coordinator receives a complaint or report alleging that a member of
the faculty or staff violated this policy, the Title iX Coordinator will appoint an
investigative panel of at least two administrators and/or outside investigators

When either of the parties is a faculty member, one panelist will represent the Office of
the Dean of the Faculty. if either of the parties is a staff member, one panelist will
represent Human Resources When the complainant is a student alleging a violation of
this policy by a member of the faculty or staff, the panel will have three members and
will include a representative of the Office of the Dean of Undergraduate Students or the
Office of the Dean of the Graduate School, as appropriate

The investigative panel will conduct an inquiry and determine by a preponderance of the
evidence whether this policy was violated All panelists will have training in
investigating and evaluating conduct prohibited under this policy, The panelists will also
be impartial and unbiased and will describe in writing for the parties the allegations that
will be adjudicated

The panel will collect information from each party, ifthe parties are interviewed they
will be interviewed separately. Each party may select an adviser of their choice who m.ay
accompany them to any meeting or related proceeding, but the adviser may not actively
participate in the interview process All members of the panel will participate in
interviews with the complainant and the respondent The panel will interview witnesses
as necessary and may, at its discretion delegate witness interviews to one or two of the
panelists. Witnesses may not bring advisers in all meetings there will be a designated
note taker. At the conclusion of each interview, the notes will be reviewed with the
interviewee.

in the circumstance when the complaint is made by a member of the faculty or staff
alleging a violation of this policy by another member of the faculty or staff, the panel will
prepare a case file of all interview summaries witness statements and other
documents The panel will present both parties with a summary ofthe case file, after
which each party will have an opportunity (1) to meet again with the panel, (2) to provide
additional written information to the panel, (3) to request the collection of other
information by the panel, and (4) to identify individuals who may possess relevant
information (and request that such individuals be interviewed). if the panel believes that
further response by the parties is necessary for purposes of reaching an outcome the
panel will offer each party the opportunity to further respond to the materials collected
The panel will designate reasonably prompt time frames to ensure a timely completion

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 37 of 73

of the process but also an adequate opportunity for both sides to provide thorough
information in the investigation

in the circumstance when the complaint is made by a student alleging a violation ofthis
policy by a member of the faculty or staff, the panel will prepare a case file of all
interview summaries witness statements and other documents The file redacted of
personally identifiable information as necessary, will be shared with the complainant
and the respondent After reviewing the file each party will have an opportunity (1) to
meet again with the panel, (2) to respond in writing, (3) to request the collection of other
information, and (4) to identify individuals who may possess relevant information (and
request that such individuals be interviewed). if any additional information is gathered it
will be shared with both parties and each will have the opportunity for further response
The panel will designate reasonably prompt time frames to ensure both a timely
completion of the process but also an adequate opportunity for both sides to respond
thoroughly to the information gathered in the investigation

Following the investigation the panel will meet to determine whether the respondent
based on the preponderance of evidence standard violated University poiicy. The panel
will prepare a report which will include findings of fact findings of responsibility and the
panel's rationale All members of the panel must endorse the report as a record of their
deliberations and rationale

2. Penalties
The appropriate disciplinary authority based on the role of the respondent is as follows

' if a faculty member is found responsible the panel's report will be forwarded to the
dean of the faculty who will determine the appropriate penalty.

- if a staff member is found responsible the panel's report will be forwarded to the
vice president for human resources who will determine the appropriate penalty in
consultation with the staff member's manager.

Penalties will be determined based on the seriousness of the misconduct as compared
to like cases in the past and on the individual's previous disciplinary history (if any). The
findings regarding fact and responsibility as well as the decision regarding the penalty
in cases where violations of University regulations have occurred will be conveyed to
the parties at the same time in writing The notification will include the parties' appeal
rights in all cases involving sex discrimination or sexual misconduct the case file will
be archived by the Title lX coordinator.

3. Rights of Appeal

Both parties the complainant and the respondent have equal rights to an impartial
appeal and to participate equally in the appeal process even if the party is not the

https://rrr.princeton.edu/ university 1 1/27/2018

1. University-Wide Regulations | Rights, Rules, Responsibilities 2018 Page 38 of 73

appealing party. A complainant or respondent may file a written appeal on the grounds
that (1) there is substantial relevant information that was not presented and reasonably
could not have been presented during the investigation; or (2) there was procedural
unfairness

' in a case where the respondent is a faculty member, written appeal should be filed
with the Committee on Conference and Faculty Appeal. in addition to the two
grounds above either party may raise on appeal "any question of unfair treatment
in relation to the appointment reappointment or academic duties or privileges."

~ in a case where the respondent is an academic professional (professional
researchers and specialists professional library staff), a written appeal should be
filed with the provost

- in a case where the respondent is a non-unionized staff member, a written appeal
should be filed with the executive vice president

- in a case where the respondent is a unionized staff member, in accordance with
the grievance procedure under the applicable collective bargaining agreement a
written appeal should be filed with the executive vice president and/or the labor
relations representative in Human Resources.

The purpose of an appeal is not to initiate a review of substantive issues of fact or a
new determination of whether a violation of University rules has occurred The appellate
authority may decide to uphold the original decision of the panel and/or disciplinary
authority; to alter the imposed penalty; or to return the case to the panel for additional
proceedings or other action. The appellate authority will have training regarding Title lX
and prohibited conduct defined under this policy and will be impartial and unbiased

The deadline for filing an appeal is one week from the date the parties are notified of the
decision by the dean of the faculty or vice president for human resources or a designee
if either party files an appeal, the other party will be notified Both parties will be notified
in writing of the outcome of the appeal.

1.3.14 Disciplinary Procedures Where One Party is a Member of the
University Community and the Other Party is a Non-Member of the University
Community

When a third party, (i.e., a non-member of our University community) is involved as a
complainant or a respondent the University will use disciplinary procedures that are
generally consistent with the disciplinary procedures stated in sections 1.3.8

through 1.3.13

, appropriately modified based on the particular circumstances involved and taking into
account privacy requirements and the like in no case will a member of our community
(i.e., current student faculty member or staff member) be afforded lesser rights or

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 39 of 73

lesser opportunities to participate in the disciplinary proceeding than the non-member
of the University community,

1.3.15 Other investigation and Resolution Procedures

if a complaint or report of conduct prohibited by this policy is made against multiple
individuals an office or the University in general, the Title iX Coordinator will review the
matter and take appropriate action, in accordance with this policy. The Title lX
Coordinator may conduct an investigation using investigative and disciplinary
procedures that are generally consistent with those stated in this policy, appropriately
modified based on the particular circumstances involved The Title lX Coordinator also
has the discretion to conduct a climate review, after which the University may
implement appropriate remedial action.

1.3.16 Range of Penalties under This Policy and Disciplinary Procedures

i\/iembers of the University community may be subject to disciplinary penalties for
violating this policy,

1. Additional Accommodations

if a respondent is found responsible for violating this policy, the complainant may
request accommodations not already in place such as a one-way no contact order. The
University will promptly implement the accommodation as appropriate in no
circumstance will the burden of the accommodation be placed on the complainant The
accommodation shall be effective even if the respondent files an appeal or if such an
appeal is pending

2. Penalties Applicable to Students

For violations of this policy by students in general the penalties in ascending order of
severity, are:

Warning. A formal admonition that does not become part of an individual`s permanent
record, but that may be taken into account in judging the seriousness of any future
violation

Disciplinary Probation. A more serious admonition assigned for a definite amount of
time lt implies that any future violation, of whatever kind, during that time may be
grounds for suspension, suspension with conditions or in especially serious cases
expulsion from the University. Disciplinary probation will be taken into account in
judging the seriousness of any subsequent infraction even if the probationary period
has expired

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations | Rights Rules, Responsibilities 2018 Page 40 of 73

Disciplinary probation appears on an individual's permanent record at the University (but
not on the transcript) and may be disclosed by the Office of the Dean of Undergraduate
Students or the Office of the Dean of the Graduate School in response to requests for
which the student has given permission or as otherwise legally required

Withholding of Degree. in cases involving seniors or graduate students in their final
semester, the University may withhold a student's Princeton degree for a specified
period of time. This penalty is imposed instead of suspension at the end of senior year
or final year of graduate study when ali other degree requirements have been met A
withheld degree is recorded on a student's transcript Relevant information remains on
the student's permanent record at the University and may be disclosed by the Office of
the Dean of Undergraduate Students or the Office of the Dean of the Graduate School in
response to requests for which the student has given permission or as otherwise legally
required

Suspension. Removal from membership in the University for a specified period oftime.
A suspension is recorded on a student's transcript Relevant information remains on the
student's permanent record at the University and may be disclosed by the Office of the
Dean of Undergraduate Students or the Office of the Dean of the Graduate School in
response to requests for which the student has given permission or as otherwise legally
required

Suspension with Conditions. Removal from membership in the University for at least
the period of time specified by the suspension, with the suspension to continue until
certain conditions stipulated by the appropriate body applying this penalty, have been
fulfilled These conditions may include but are not limited to, restitution of damages
formal apology, or counseling A suspension with conditions is recorded on a student's
transcript Relevant information remains on the student's permanent record at the
University and may be disclosed by the Office of the Dean of Undergraduate Students or
the Office of the Dean of the Graduate School in response to requests for which the
student has given permission or as otherwise legally required

Expulsion. Permanent removal from membership in the University, without any
opportunity for readmission to the community. Expulsion is recorded on a student's
transcript Relevant information remains on the student's permanent record at the
University and may be disclosed by the Office of the Dean of Undergraduate Students or
the Office of the Dean of the Graduate School in response to' requests for which the
student has given permission or as otherwise legally required

Censure. University censure can be added to any of the penalties listed above except
warning Censure indicates the University's desire to underscore the seriousness of the
violation and the absence of mitigating circumstances and to convey that seriousness
in response to future authorized inquiries about the given individual's conduct

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations j Rights, Rules, Responsibilities 2018 Page 41 of 73

The following may accompany the preceding penalties as appropriate:

Campus Service. Campus service up to 10 hours per week may be added to disciplinary
probation for a portion or duration of the probationary period, or following a warning

University Housing. When appropriate to the infraction particularly in instances
involving antisocial behavior having a serious impact on the residential community,
removal from University housing or relocation within University housing may be added
to any of the other penalties listed above except warning in the case of a first-year or
sophomore, removal from housing is not an option as all underclass students must
reside in a residential college Relocation within residential colleges will be imposed
only after consultation with the head of the student's residential college

Restriction of Access to Space, Resources, and Activities. When appropriate in cases
involving behavioral misconduct between members of the community, restrictions may
be placed on access to space and/or resources or on participation in activities so as to
limit opportunities for contact among the parties

Educational Refresher Programs. in addition to any of the penalties listed above a
student may be required to participate in educational refresher programs appropriate to
the infraction

3. Penalties Applicable to Faculty and Staff Members

For violations of this policy by faculty or staff members disciplinary penalties may
include (in accordance with the employment policies governing the employee in
question) counseling or training, written warning, financial penalty, unpaid leave of
absence suspension, demotion or termination in accordance with the employment
policies governing the specific employee

4. Penalties Applicable to Non-'Members of the University Community

For violations of this policy by non-members of the University community, disciplinary
penalties may include being temporarily or permanently barred from the University or
subject to other restrictions

 

1.4 The University, the Law, and Property Rights

 

i\/iembers of the University community are expected to act with respect for the safety,
personal rights and property of individuals and groups both within and outside the
University, and in accordance with local, state and federal laws Some laws such as
those governing equal opportunity and nondiscrimination underlie fundamental

https://rrr.princcton.edu/univcrsity 1 1/27/2018

1. University-wide Regulations l Rights Rules, Responsibilities 2018 Pag,e 42 of 73

University policy and have been discussed previously in this document Principles and
laws of particular importance to our academic community are discussed below.

1.4.1 On-Campus Misconduct and the Law

0n-campus misconduct by members ofthe University will normally result in internal
disciplinary action although in some instances the University may deem it necessary to
call upon external authorities and to file charges or claims in the courts in particular,
misconduct by members of the University or others that inflicts or threatens to inflict
personal injury or serious damage to property, that severely impairs essential functions
of the University, or that cannot be adequately handled by the University Department of
Public Safety, may require the intervention of outside authorities 0utside authorities
typically will be called only by a senior officer of the University or a specifically
designated representative in addition to the president and the provost authorized
senior officers include the dean of the faculty, the dean of the Graduate School, the
dean of the college the vice president for campus life, the executive vice president, the
executive director of the Department of Public Safety, and the general counsel.

Persons on Leave of Absence; Persons Who Are Not Members of the
University

1. Allegations of on-campus misconduct by persons who are for whatever reason
withdrawn suspended whose degrees have been withheld or on leave of absence from
the University will be evaluated before these persons may resume their status as regular
members of the University, in these instances such persons will be granted the right to
a full hearing by the appropriate University judicial body with respect to the allegations
related to them. The results of such a hearing may have an effect upon their
reinstatement as members of the University community or upon the granting of their
degree

2. incidents involving persons not subject to University discipline cannot always be
handled by the University Department of Public Safety and may require the calling of
outside authorities (under the conditions of the paragraph under On-Campus
Misconduct and the Law). When persons who are not members of the University engage
in serious misconduct on the campus the University has no recourse but to press
charges against them in the courts (Members of the University involved in such cases
when their conduct is in violation of the law, cannot be guaranteed immunity either from

arrest or prosecution)

1.4.2 Off-Campus Misconduct

https://rrr.princeton.edu/university 11/27/2018

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 43 of 73

While the University does not impose disciplinary penalties for misconduct off campus
beyond the local vicinity or unassociated with a University-sponsored program or
activity there are exceptions (for example where such misconduct may pose a safety
risk on campus or may have a continuing adverse effect or create a hostile environment
on campus). Judgments about these matters will depend on facts of an individual case.
Note: All actions by a member of the Princeton University community that involve the
use of the University's computing and network resources from a remote location,
including but not limited to accessing e-mail accounts will be deemed to have occurred
on campus

1.4.3 Violations of Local, State, or Federal Law

Violations of federal, state or local laws by members of the University community may
put the individual in personal legal jeopardy. Also, they may trigger University
disciplinary action regardless of where such violations occur, particularly if they are of a
serious nature and clearly violate University standards of conduct

The University will not seek special immunity for its members if they come in conflict
with the laws of the civic community, national, state or local. However, the University's
Office of General Counsel will, if asked offer the names of attorneys in the event a
community member desires to engage counsel upon being charged with a violation of
the law. (Students should also consult section 2.2.13

< ../students#comp2213>

"Legal Assistance")

individuals who contemplate actions that may be deemed illegal should be aware that
they risk harm both to their own reputations and to that ofthe University, and should
deliberate seriously and seek to reach an informed decision before acting Even in
situations where members of the University community seek advice from University
representatives responsibility for individual actions rests with the person or persons
involved

1.4.4 University Discipline and the Courts

When members of the University are faced with court proceedings for offenses
committed either on or off the campus and when University disciplinary proceedings
are also appropriate the University will normally make its own determinations promptly,
whether or not court action has been brought to a conclusion

1.4.5 University Safety, Security, and Law Enforcement

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 44 of 73

1. The University Department of Public Safety (DPS) serves to protect the rights
safety, and security of members of the University community, The department
works in conjunction with the local municipal police departments as well as state
and federal law enforcement agencies to provide general law enforcement services
to the University community.

2. The Department of Public Safety consists of uniformed commissioned officers
(University police officers) who have the powers of arrest and non-commissioned
uniformed security officers who provide general security services The Department
of Public Safety's University police officers have the authority of commissioned
police officers with full power of arrest deriving their law enforcement authority
from New Jersey statutes and the Trustees of Princeton University, New Jersey
statute Title 18A, Section 6-4.5 provides that the University police officers "shall
possess all the powers of policemen and constables in criminal cases and offenses
against the law anywhere in the State of New Jersey [including the powers of
arrest], pursuant to any limitations as may be imposed by the governing body of the
institution which appointed and commissioned the person."

3. University police officers have a major responsibility for ensuring that members of
the University observe the basic standards of conduct and respect the specific
University regulations and state and local laws University police officers are also
responsible for assisting members of the campus community in emergency
situations as well as in their routine community caretaking duties in interactions
with representatives of the Department of Public Safety, individuals are expected to
comply with the requests and/or instructions of University police officers

4. in addition, the Department of Public Safety has a Communications Center with
certified dispatchers responsible for emergency communications 24 hours a day, 7
days a week, and the Fire Marshal's Office responsible for enforcement ofthe New
Jersey Fire Code and conducting fire inspections of all University-owned buildings
in accordance with state code. Failure to cooperate or behave in a straightforward
manner with a University police officer, Fire Marshal, or security officer may result in
disciplinary action.

Official Scheduied inspection

Public health, public safety, and fire officials may conduct routine safety inspections of
residence hall rooms and storage areas These inspections can result in University
sanctions for any student who is found to be responsible for violations of RRR policy.

Emergency Entries

https://rrr.princeton.edu/ university 1 1/27/2018

1. University-wide Regulations | Rights Rules, Responsibilities 2018 Page 45 of 73

The standard privacy rights set forth in University policies may be suspended in
emergency situations where the safety of members of our campus community is at risk
(e.g., serious criminal incidents fires floods or similar disasters and fire alarms).

1.4.6 Regulations Regarding Security and Prior Restraint

Security Measures

Security measures taken at on-campus events must be adequate to provide for the
maintenance of order and to ensure the safety of those attending or participating
Within the University, the dean of undergraduate students the dean ofthe Graduate
School, and the executive director of the Department of Public Safety are primarily
responsible for deciding whether security measures are necessary for a given event and
for making appropriate arrangements in consultation with sponsors of the event they
will make security arrangements which involve minimal interference with the scheduled
event and with the privacy and freedom of those attending.

Prior Restraint

1. Normal access to facilities of the University and normal activities within the
University should not be restrained merely on suspicion of disruptive intent even
when this suspicion seems well-founded Normal access and activities should be
restricted only in circumstances that affect the health and well-being of persons
that seriously threaten physical safety, that impair or seriously threaten to impair
the ability of the University to carry on its essential operations or that threaten
serious damage to University property_ Except in circumstances of very grave
dangers of these kinds restraint will be invoked only by the president or a
representative or by a senior officer of the University authorized by the president

2. "Normal access" shall be construed in this context within the following conditions
and limitations

a. Normal access to physical facilities is governed by existing practices and
policies defining hours of operation and categories and numbers of persons to
be admitted in given circumstances

b. Any University organization has the right to restrict attendance at any of its
meetings to members and their invited guests nonmembers have no normal
right of access to such activities

3. The imposition of a physical search of persons attending a University event as a
condition for their entry to the event will be authorized only under the most extreme
circumstances A decision to authorize such a search will be taken only when the
following conditions are metz

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 46 of 73

a. Either the sponsors of the event the Department of Public Safety, or other law
enforcement authorities judge such a search to be essential to the safety of
those participating or attending and request authorization from the president of
the University.

b. lt is the judgment ofthe president, in consultation with the University's legal
counsel, that the search is legal as essential to the safety of those participating
or attending

When a search has been authorized steps will be taken to ensure that those who do not
wish to be searched have the opportunity to leave without being searched Whenever
possible the fact that a search will be conducted will be publicized well in advance of
the event All such searches will be conducted by the Department of Public Safety or
contractors hired by DPS unless others similarly accountable to the University or legally
authorized are requested by the president to act on behalf of the University,

For further information concerning University security policy for persons who are not
members of the University community, see section 3.3
< ../community#comp33>

1.4.7 Property

i\/lembers of the University community are expected to act with a considerate regard for
the property of the University itself or individual persons Examples of offenses that will
be regarded as serious are:

1. Willful or reckless damage vandalism, or destruction of the property of others or of
the University, including the deliberate defacement of library materials buildings
sidewalks (including chalking), walls, or trees in addition to whatever disciplinary
consequence is imposed the penalty for willful or reckless damage or vandalism
will ordinarily include replacement or repair.

2. The deliberate setting of fires unless approved including bonfires on University
property, even in cases in which there is no deliberate endangerment of human life
Prior approval for bonfires must be granted by Grounds and Building i\/iaintenance,
the Department of Public Safety, and the local fire official acting in consultation
with the Office of the Dean of Undergraduate Students or the Office of the Dean of
the Graduate School, as may be appropriate

3. Theft or unauthorized borrowing of money, property or services or attempt to
commit theft or conspiracy to commit theft

4. The unauthorized or fraudulent use of the University's telephone system. Users of
the limited-access telephone system are expected to be aware of, and to adhere to,
the guidelines established by the Telecommunications Office

https://rrr.princeton.edu/ university 1 1/27/2018

1. University-wide Regulations l Rights Rules, Responsibilities 2018 Page 47 of 73

5. Unauthorized occupancy of University residential units or other University spaces

1.4.8 Library Use

Because the Library is uniquely important to the University, members of the University
community are expected to act with particularly considerate regard for the security of
the collections insofar as these collections play a crucial role in supporting the highest
standards of academic excellence the regulations governing Library use require special
attention The theft or defacement of Library materials runs counter to the Library's
mission to ensure continuing access the world's intellectual and cultural heritage and
will not be tolerated Simi|ariy, misuse of Library electronic resources is not acceptable
Such acts will be viewed as very serious offenses students should understand that their
status in the University may be jeopardized by infractions of this nature For other
information about the Library visit: http://iibrary.princeton.edu

< http://library.princeton.edu/>

1.4.9 Computer and Network Use

Princeton University makes available to its community members electronic and digital
data and network resources including shared information technology resources that
use text voice images and video to deliver information These resources are to be used
in a manner consistent with University policy and the law.

All uses of the University's information technology and network resources whether
administered centrally by the Office of information Technology (OlT) or by individual
departments are subject to the regulations and policies set forth in "Acceptable Use
Policy for Princeton University information Technology and Digital

Resources” (www.princeton.edu/itpolicy
< http://www.princeton.edu/itpo|icy>

) and the “Policy on Access to Accounts and information” (www.princeton.edu/oit/it-
policies/access-to-accounts

< http://www.princeton.edu/oit/it-policies/access-to-accounts>

). These policies provide information regarding laws (including copyright) that are
potentially applicable to certain uses of the University's iT and digital resources and
network access and explain when the University can access preserve and review
information created transmitted or stored in its lT systems by individual users
i\/iembers of the University community are expected to be familiar with and adhere to
these policies

The University anticipates that faculty and staff will conduct University businesses
using the lT systems and resources provided by the University. To the extent faculty and

https://rrr.princeton.edu/ university 1 1/27/2018

1. University-Wide chulations | Rights Rules, Responsibilities 2018 Page 48 of 73

staff conduct University business using personal devices or accounts data stored in
those devices and accounts may be subject to legal holds (i.e., a requirement to
preserve relevant information) and the users may be legally obligated to produce such
data under federal or state law or rules or pursuant to subpoenas court orders or
discovery obligations in a pending or reasonably anticipated legal proceeding

Members of the University community who engage in any illegal or fraudulent use of the
University's information technology resources including infringement of copyright-
protected materials may be subject to disciplinary action, including the termination or
suspension of network privileges

Regulations governing use of the University's name and property (see section 1.4.11
), the tax-exempt status of the University and political activities (see section 1.5

), and community use of University resources (see section 3.1

< ../community/#comp31>

) also apply to use ofthe University's information technology resources

Members of the University community cannot use University iT and network resources
for commercial (including consulting) purposes rather, they should use information
technology resources internet service providers and computer hosts outside the
University.

1.4.10 Patent and Copyright Policies

The University's policies concerning intellectual property are intended to further its
central mission-the sustained production preservation and dissemination of
knowledge-while exercising due care for its fiduciary responsibility for the resources it
administers To that end faculty members grant to the Trustees of Princeton University
a non-exclusive license in scholarly articles provided the articles are not sold by the
University for a profit i\/ioreover, the University may record and broadcast activities on
campus and University-sponsored activities off campus including public lectures as
weil as musical, dramatic, or other artistic performances academic pursuits campus
life, and casual and portrait photography or film, and retain copies of such recordings
for archival, academic and other non-commercial purposes that advance the
University's mission The University Research Board (URB) is responsible for the general
oversight and administration of the University's Patent and Copyright policies as
regards the University, its faculty, employees students and outside sponsors The Dean
for Research is responsible for the implementation ofthe Patent Policy and Copyright
Policy under general oversight ofthe University Research Board The Office of
Technology Licensing is responsible for providing management of copyrights and
licensing services for the University community, The Office of Technology Licensing is
also responsible for the University's Technology Transfer Program, providing

https://rrr.princcton.cdu/university 1 1/27/2018

1. University-wide Regulations | Rights Rules, Responsibilities 2018 Page 49 of 73

management of inventions and patenting and licensing services for inventions
developed by members of the University community. For information about these
policies see the following websites: Patent Policy: https://dof.princeton.edu/rules-and-
procedures-facuity-princeton-university-and-other-provisions-concern-faculty/chapter-
13

< https://dof.princeton.edu/rules-and-procedures-faculty-princeton-university-and-other-provisions-concern-
faculty/chapter-13>

, Copyright Policy: https://dof.princeton.edu/rules-and-procedures-faculty-princeton-
university-and-other-provisions-concern-faculty/chapter-14

< https://dof.princeton.edu/rules-and-procedures-faculty-princeton-university-and-other-provisions-concern-
faculty/chapter-14>

, and 0pen Access policy; https://dof.princeton.edu/poiicies-procedure/po|icies/open-
access

< https://dof.princeton.edu/policies-procedure/policies/open-access>

1.4.11 Princeton University Name, Marks and Seal

No individual or organization may use Princeton University's name seal, logos,
restricted images or other identifiers ("marks"), or any marks that suggest Princeton
University or any Princeton University organization except to the extent such individual
or organization has been authorized by the proper University officials or as permitted
under trademark law. The Vice President for Communications and Public Affairs is
responsible for the general oversight and administration of the University's trademark
policies The Office of Trademark Licensing is responsible for maintaining, managing
and licensing the University's marks

The use of the seal ofthe University on publications manufactured articles and the like
is prohibited except when specifically authorized by the University. Applications for
such authorization must be made to the Secretary of the University,

Regulations relating to the tax-exempt status of the University and political activities

(see section 1.5
) also apply to the use of the name marks and seal of the University.

 

1.5 Guidelines Relating to the Tax-Exempt Status of the
University and Poiiticai Activities

 

1.5.1 introduction

https://rrr.princeton.edu/ university 1 1/27/2018

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 50 of 73

A basic responsibility of the University is to protect its educational function and the
resources accumulated over many years through the generosity of alumni and other
friends of the University. There is a close interrelationship between maintenance of the
legal status of the University as a tax-exempt institution and fidelity to the educational
purposes for which it is chartered and for which it enjoys tax exemption

No less fundamental is the opportunity for all members of the University community to
exercise their prerogatives as citizens and engage in civic activities While in some ways
distinct this concern also relates in important ways to the educational mission of the
University, A basic principle of a residential university, such as Princeton, is that the
education in the classroom is complemented and strengthened by the many
opportunities for personal development and growth in the residential community, For
this reason Princeton University has over many years provided facilities for, and
encouragement to, members of the University community who wish to pursue varied
talents and interests beyond the classroom. The result is a wide variety of existing
campus organizations including political organizations of various sorts publications
pre-professional associations musical and theatrical groups intercollegiate and
intramural athletic teams debating societies and so on.

Encouragement of an interest in public affairs and the furtherance of a sense of social
responsibility have long been considered important elements of a liberal arts education
The University continues to consider self-chosen participation in political and social
action by individuals and groups to be a valuable part of the educational experience it
seeks to encourage Such activities on the part of individuals or groups do not and
should not be taken to, imply commitment of the University to any partisan political
position or point of view.

To serve these objectives the following guidelines have been developed The guidelines
are believed to be consonant with the traditional role of the University and to be in
keeping with relevant laws

1.5.2 Guidelines

Members of the University community, as individuals have the right to exercise their full
freedom of expression and association Under federal law, however, the University may
not "participate in or intervene in any political campaign on behalf of (or in opposition
to) any candidate for [any] public office" and "no substantial part of the activities" of the
University may be directed to influencing legislation (i.e., lobbying) (Section 501 (c)(3) of
the internal Revenue Code). The University, including its respective offices and
academic departments may not endorse or provide or solicit financial or other support
for, candidates for public office or partisan political organizations These prohibitions
apply as well to campus-based organizations Therefore:

httpS:// rrr.princeton.edu/ university 1 1/27/2018

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 51 of 73

1. Campus-based organizations which devote no more than an "insubstantial" part of
their activities to influencing legislation may be recognized by the U`niversity_

a. Such recognized organizations will have free use of University facilities and will
be eligible to receive University funding.

b. Such organizations will not be permitted to use University funds to influence
legislation and will not be permitted to solicit tax-deductible contributions using
the University's name

2. Campus-based organizations which devote a "substantial" part of their activities to
influencing legislation or that participate or intervene in a political campaign on
behalf of any candidate for public office may be recognized by the University.

a. Such organizations may use University facilities free of charge for
organizational meetings

b. Such organizations may use University facilities free of charge to present
lectures seminars and similar programs which are open to the entire campus
community and which provide opportunity for discussion and questioning

c. Such organizations will be charged for use of facilities for the appearance of
political candidates which are closed events or which do not provide an
opportunity for questioning Other candidates for the same political office must
be given the opportunity to appear in an equivalent venue on an equivalent
basis

d Such organizations cannot use University facilities for the purpose of
fundraising for a political candidate or organization or in order to establish a
campaign headquarters

e. Such organizations will not receive funds from the University,

f. Such organizations are prohibited from using the University's name to solicit
tax-deductible charitable contributions

3. While the University's name has traditionally been used in limited ways for purposes
of identification by individuals and/or organizations connected with the University,
individuals and groups must take special care to make it clear that when expressing
political views they are speaking only for themselves and not for the University,

4. All campus space and facility assignments are made by the Office of the Provost
Requests by campus-based organizations for the assignment of space or a facility
must be submitted for processing to the Office of Design and Construction_
(Student organizations should submit their requests through the Office of the Dean
of Undergraduate Students or the Office of the Dean of the Graduate School.)

5. Any non-campus-based organization wishing to use University space or a facility
must obtain permission through the Office of Conference and Event Services. The
organization concerned will be required to pay a reasonable rental charge for the

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations | Rights Ru1es, Responsibi1ities 2018 Page 52 of 73

use and to bear the cost of any unusual janitorial or other related expenses
Generally, non-campus-based organizations that are not charitable in nature will not
be permitted to use University space or facilities for fundraising purposes

6. The University's resources including but not limited to its name seal, funds space
facilities communications systems (e.g., mail systems and privileges phone
systems information technology resources internet access etc.), contact lists
supplies equipment and sales and use tax exemptions are intended to serve the
educational, research, and administrative needs of the University,

a. lt is proper for the University's resources to be used for bona fide academic
research that may include projects related to current political issues and to the
positions taken by various candidates for public office Research of this kind
so long as it is consistent with accepted academic canons may use centrally
provided resources or, with appropriate approvai, departmental resources With
departmental authorization such research also may incur related charges
against departmental accounts

b. Studies which in and of themselves might be bona fide academic research
might also be designed for partisan political purposes The University's
resources cannot be used for such work nor to advance other causes not
directly related to the mission of the University, unless it is paid for from non-
University funds and at the regular rate plus the standard surcharge applicable
to such work.

c. The University may provide space or facilities at a reasonable charge to groups
that conduct political campaign activities but only ifthe University offers the
use of equivalent space or facilities on an equivalent basis to groups
conducting campaign activities for other candidates for the same office as
well as to non-political groups

7. Campus-based organizations claiming national or regional status must base off
campus the portion of their activities that involve or employ people not members of
the Princeton University community, Such organizations must also use off-campus
mail addresses and non-University resources for non-University activities

8. Faculty, staff, and students have an obligation to fulfill all of their normal
responsibilities at the University, and while they are free to engage in political and
civic activities such activities must not be at the expense of the University or their
responsibilities at the University,

9. Any visit communication (whether oral, written or electronic) or related activity
(e.g., preparation research or other background work) that could be construed as a
faculty or staff member or student engaging in lobbying activity on behalf of the
University must be coordinated through the Office of Government Affairs

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 53 of 73

10. Campus-based organizations no less than other organizations should realize that
they are subject to local, state and federal laws and that they bear responsibility for
compliance with these laws

Ouestions about these guidelines should be directed to the Office of the Dean of
Undergraduate Students the Graduate School, or the Office of the General Counsel.

 

1.6 Health and Safety Policies

 

1.6.1 Drugs

State Laws

New Jersey state law classifies heroin cocaine amphetamines LSD, marijuana, and
hashish, among other substances as "controlled dangerous substances" The
possession, use sale or manufacture of such substances may be subject to mandatory
penalties References to current laws may be consulted at the Office of Public Safety,
(New Jersey law does provide some immunity for those who seek immediate medical
assistance on behalf of themselves or others in drug overdose situations)

University Policy Concerning Use of illegal Drugs

The University prohibits the unlawful manufacture dispensation possession, use, or
distribution of a controlled substance of any kind in any amount on University property,
or while in the conduct of University business away from the campus This prohibition
includes the manufacture dispensation possession, use or distribution of prescription
drugs without a prescription Penalties for these acts will be administered by the
appropriate University administrator or committee and in accordance with rules and
procedures administered by them (for the faculty and other academic staffs the Office
of the Dean of the Faculty; for graduate students the Office of the Dean of the Graduate
School; for undergraduates the Office of the Dean of Undergraduate Students and for
administrators and staff, the Office of the Vice President for Human Resources).
Penalties range from warning to permanent separation from the University depending
on the seriousness of the infraction and the degree to which violation of the policy
adversely affects the weil-being of the community or the fulfillment of the University's
educational mission

Violations of local ordinances or of state or federal laws regarding controlled dangerous
substances by members of the University community may entail criminal charges and

University disciplinary actions regardless of where such violations occur, if they are of a
serious nature The manufacture sale or distribution of illegal drugs any involvement in

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations j Rights Rules, Responsibilities 2018 Page 54 of 73

illegal drug use or traffic with minors and possession or use ofthe more dangerous or
highly addictive drugs are all considered serious offenses and will be handled
accordingly. Depending on the particular circumstances, continued association with the
University by violators of this policy may be made contingent upon satisfactory
participation in a drug abuse assistance or rehabilitation program.

lt is also University policy, in accordance with the Drug-Free Workplace Act of1988, that
all employees as a condition of employment on projects supported out of federal funds
abide by this University policy regarding controlled dangerous substances and notify the
University within five (5) days of any criminal drug statute conviction for a violation
occurring at the workplace

All members of the University community should be aware that New Jersey State law
prohibits the illegal possession, use sale or manufacture of controlled substances and
drug paraphernalia and that violators may be subject to criminal charges as well as
mandatory penalties in addition to University disciplinary action. Federal law also
provides for loss of certain federal benefits (including student loans and research
grants) for conviction under any criminal drug statute More information about New
Jersey and federal drug laws may be obtained at the Department of Public Safety, or the
Office of the General Counsel.

1.6.2 Alcoholic Beverages

Members of the Princeton University community are expected to be acquainted with
and to abide by both state and University regulations regarding the consumption of
alcohol. They are also expected to be aware of the social, physiological, and
psychological consequences of excessive drinking in order to make responsible and
informed decisions about the serving and consumption of alcohol. The University
provides regular educational programs on alcohol and drug abuse as well as counseling
services

The University alcoholic beverage policy is designed to be consistent with the laws of
the State of New Jersey, which, in general, prohibit the consumption and serving of
alcoholic beverages by and to persons under 21 years of age. The policy also reflects
the need for mutual respect and personal responsibility within a diverse community,
Under no circumstances will the consumption of alcohol constitute a mitigating
circumstance when it contributes to the violation of University regulations Alcoholic
beverages will not normally be provided at University events where persons under the
legal drinking age for consumption of alcoholic beverages are present including those
sponsored by the University, the residential colleges the University centers the
Undergraduate Student Government and the classes (See section 2.2.9

< ../students#comp229>

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations j Rights Rulcs, Responsibilities 2018 Page 55 of 73

in the Orange Pages for a more detailed description ofthe alcohol poiicy.)

1.6.3 Smoking

Smoking is prohibited by law and by University policy in all workplaces places of public
access in University buildings and outdoor spaces within 25 feet of all such buildings
including but not limited to all academic, residential, and administrative buildings and
elevators individual offices and rooms athletic sporting facilities spectator areas at
outdoor University events University-owned vehicles shuttle buses and vans dining
facilities and bars theaters and concert halls partially enclosed areas such as
archways, weather protected ramps and tents and outdoor dining areas As per New
Jersey regulations this prohibition extends to e-cigarettes All smoking materials must
be disposed of in appropriate receptacles Questions, concerns or complaints about
smoking on campus should be directed to the Office of Environmental Health and
Safety. For more information about this policy, see the following website:
https://ehs.princeton.edu/health-safety-the-campus-community/smoking-campus

< https://ehs.princeton.edu/health-safety-the-campus-community/smoking-campus>

 

1.7 Resolution of Complaints against Members of the
University Community

 

1.7.1 informal Procedures

The University encourages open and honest communication between members ofthe
community. Most conflicts and differences of opinion between members of the
University community can be resolved by the individuals directly confronting issues and
jointly exploring alternatives in addition, there are a variety of resources available to
individuals who may be called upon to assist in informal conflict resolution These are
in the case of students and faculty; the dean of the faculty, the dean of undergraduate
students and the dean of the Graduate School, and in the case of staff: a supervisor or
department head the human resources representative and the Employee Assistance
Program counselor. All members of the community also can contact the director for
institutional equity and EEO or the Title lX coordinator for concerns or complaints
relating to harassment and discrimination Additional resources include: the SHARE
director for cases relating to sexual misconduct and the University ombudsperson.

1.7.2 Formai Procedures

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 56 of 73

in cases where conflicts cannot be mutually resolved the University has established
formal complaint procedures For further information, students should consult the
Orange Pages (sections 2.5

< ../students#comp25>

and 2.6.7

< ../students#comp267>

). Faculty, administrators and staff should consult their applicable policy manuals

1.7.3 Protection from Retaliation

Federal and state laws, as well as University policies provide members ofthe University
community with protection from retaliation and underscore that retaliatory conduct
may have serious consequences including disciplinary sanctions

Retaliation against a person who, in good faith, files a complaint or participates in the
reporting, investigation or adjudication process pertaining to a complaint is a
particularly serious offense Retaliation may include but is not limited to, threats to
personal safety or security (see section 1.2.5

) and harassment (see sections 1.2.1

and 1.2.2

). Complaints of retaliation should be reported as possible violations of University
policies

A complaint of retaliation does not constitute proof of prohibited conduct, Therefore,
such a complaint shall not be taken into account during reappointment tenure
promotion merit or other evaluation or review until a determination has been made that
there has been a violation of University policy,

1.7.4 Academic Matters

An undergraduate student with a grievance should first bring it to the attention ofthe
faculty member(s) involved if the grievance cannot be resolved in this way, the student
should discuss the matter with the chair of the relevant department if the student feels
that a satisfactory resolution has not been found the student may present the grievance
to the dean of the college The dean of the college resolves all aspects of the complaint
unless the dean determines that the grievance raises issues of faculty misconduct in
which case the dean should refer those portions ofthe complaint to the dean ofthe
faculty. The dean of the faculty renders a decision about issues of faculty misconduct
and may choose to appoint a special committee of faculty to advise with regard to
resolution of those issues (A graduate student with a grievance should consult the
procedures under section 2.6.7

< ,./students#comp267>

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 57 of 73

-)

A student who questions the appropriateness of a grade should begin by talking to the
faculty member in charge of the course if the student continues to believe that the
grade seems unjust the next step would be to talk to the chair of the department (or
departmental representative) or the director of the program in which the course is
offered if the student is still not satisfied the situation may be reported to the dean of
the college in unusual circumstances, where these conversations have not yielded a
satisfactory understanding a formal appeal may be presented to the Faculty Committee
on Examinations and Standing. A grade change can be submitted by the faculty
member in charge of the course if circumstances warrant such an action.

Rules and Procedures of the Faculty provides that the Faculty Advisory Committee on
Policy may hear appeals from decisions of faculty committees made on academic
grounds that directly affect a student's academic standing and for which appeal is not
otherwise provided

1.7.5 Nonacademic Matters Other Than Sexual Misconduct involving
Students

in some instances an alleged infringement upon the rights or sensibilities of an
individual can be discussed among the involved parties if this is not appropriate or
advisable or does not lead to a satisfactory resolution the matter should be
immediately brought to the attention of the dean or an associate dean of undergraduate
students or the dean or an associate dean of the Graduate School. if the matter is not
resolved through discussion or through formal action by a dean a complaint can be
made in accordance with the normal disciplinary procedures (see section 2.5

< ../students#comp25>

,or, in cases of alleged infringement by graduate students see section 2.6.7

< ../students#comp267>

).

ifthe matter involves alleged discrimination or harassment and is not resolved
informaliy, then a complaint may be made to the dean or an associate dean of
undergraduate students or the dean or an associate dean of the Graduate School.
(individuals may elect to submit a complaint utilizing the University's complaint form,
which may be accessed at https://inciusive.princeton.edu/addressing-concerns/file-a-
report

< https://inclusive.princeton.edu/addressing-concerns/file-a-report>

)The dean or associate dean may refer the matter to the appropriate disciplinary
committee or administrator for adjudication in accordance with the normal disciplinary

https://rrr.princeton.edu/univcrsity 1 1/27/2018

1. University-wide Regulations l Rights Rules, Responsibilities 2018 Page 58 of 73

procedures (For additional information regarding the student disciplinary process
including appeal procedures see section 2.5

< ../students#comp25>

, or, in cases of alleged infringement by graduate students see section 2.6.7

< ../students#comp267>

).

1.7.6 Nonacademic Matters involving Undergraduate Student Organizations

if a grievance cannot be resolved directly with the leadership of the student
organization a grievance may be brought to the attention of a dean in the Office of the
Dean of Undergraduate Students The dean may seek advice from the University
Student Life Committee in resolving the matter.

1.7.7 Nonacademic Matters Other Than Sexual Misconduct Regarding
Faculty, Staff, or Administration

in some instances an individual who has any concern about or complaint against a
member of the faculty, staff, or administration regarding nonacademic matters can
discuss the concern or complaint with the individual involved lfthis is not appropriate
or advisable or does not lead to a satisfactory resolution the person should
immediateiy, in the case of a faculty member, appeal to the department chair and in the
case of a member of the University staff or administration to the appropriate manager
or head of the office Further appeal, if necessary, may then be made to the Office of the
Dean of the Faculty for matters pertaining to faculty, professional library staff, and
professional research and technical staff, or to the Office of Human Resources for all
other staffs. All complaints will be investigated promptly,

if the matter is such that a direct discussion of it with the individual involved and/or with
the department chair or office head does not seem appropriate (because, for example
the concern or complaint is of a personal or private nature), an initial discussion may be
sought directly with the Office ofthe Dean of the Faculty or the Office of Human
Resources, as appropriate

Concerns or complaints about nonacademic matters can often be resolved on an
informal basis Whenever an individual wishes to make a formal complaint however,
that individual should review the appropriate staff rules or handbook and then contact
the Office of the Dean of the Faculty or the Office of Human Resources to implement
the formal review process

in cases of alleged discrimination or harassment the individual may wish to first
discuss the problem, in confidence with the University ombudsperson or other
confidential campus resource (For a full list of campus resources in this context see

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations l Rights Rules, Responsibilities 2018 Page 59 of 73

the University's Policy on Discrimination and/or Harassment at
https://inciusive.princeton.edu/addressing-concerns/policies/poiicy-discrimination-

andor-harassment
< https://inciusive.princeton.edu/addressing-concerns/policies/poiicy-discrimination-andor-harassment>

.)

in cases of alleged infringement of the University's policy prohibiting discrimination and
harassment by members of the faculty or other academic staff members (professional
library staff, professional research staff, or professional technical staff), complaints
may be made to the Office of the Dean ofthe Faculty; in cases of alleged infringement
by members of the administrative and support staff, complaints may be made to the
vice president for human resources or the director for institutional equity and EEO.
(individuals may elect to submit a complaint utilizing the University's complaint form,
which may be accessed at https://inclusive.princeton.edu/addressing-concerns/fiie-a-
report

< https://inclusive.princeton.edu/addressing-concerns/file-a-report>

.) The investigating office will conduct a fact-finding inquiry in accordance with the
process set forth in the Policy on Discrimination and/or Harassment (The full text of
this policy, including investigation and appeal procedures may be accessed at
https://inciusive.princeton.edu/addressing-concerns/poiicies/poiicy-discrimination-

andor-harassment
< https://inclusive.princeton.edu/addressing-concerns/policies/policy-discrimination-andor-harassment>

-)

 

1.8 The Council of the Princeton University Community
(CPUC)

 

in May 1969, a Special Committee on the Structure of the University, chaired by
Professor Stanley Kelley Jr., proposed the establishment of a Council of the Princeton
University Community as "a permanent conference of the representatives of all major
groups of the University" where "they could each raise problems that concern them
and be exposed to each other's views." The council first met on 0ctober 27,1969.
Typically, it meets five times during the academic year, with special meetings as
needed Copies of the CPUC Charter are available in the office of the council secretary,
217 Nassau Hall,

1.8.1 Powers

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 60 of 73

The Council ofthe Princeton University Community is primarily a deliberative and
consultative body, with authority to:

1.

Consider and investigate any question of University policy, any aspect of the
governing of the University, and any general issue related to the welfare of the
University; and to make recommendations regarding any such matters to the
appropriate decision-making bodies of the University or to the appropriate officers
of the University,

i\/iake rules regarding the conduct of resident members of the University
community, which rules shall be binding on them; but the council may delegate
authority to make rules, and with respect to matters mainly of concern to a
particular group within the University community, the authority to make rules shall
normally be delegated to a body representing that group or shall be exercised in a
manner otherwise acceptable to the members of that group.

Oversee the making and the applying of rules regarding the conduct of resident
members ofthe University community, whether such rules shall have been made by
other bodies by the council itself, or by officers of the University, for the purpose of
ensuring that such rules protect the rights of individuals and the legitimate interests
ofthe University, and that they are clear in meaning, fair, enforceable and in
conformity with the law_ The council normally would not consider matters primarily
academic in nature

1.8.2 Membership

Following a series of charter amendments in the fall of 1975, membership of the CPUC
was set at 50, as follows;

1.

Administration. (6) The president, the provost and four appointed each year by the
president from among the executive vice president, the financial vice president and
treasurer, the secretary of the University, the dean of the faculty, the dean of the
Graduate School, the dean of the College, and the vice president for campus life.

Facu/ty. (15) At least two from each division and four nontenured

3. Undergraduates (12) including the president and vice president of the

Undergraduate Student Government and 10 undergraduates elected at large from
the student body in April.

Graduate Students (7) At least one from each division

5. A/umni. (4) Chosen bythe Alumni Council.

Staff (7) One each from the professional library staff, the administrative staff, the
professional research staff, the professional specialists and the office staff, and
two staff members from groups not otherwise represented

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations | Rights Rules, Responsibilities 2018 Page 61 of 73

1.8.3 Committees

l\/iuch of the work of the Council of the Princeton University Community is conducted
through its standing committees or through such special committees as have been
established from time to time. The standing committees of the CPUC are:

1. The Executive Committee The President of the University is the presiding officer of
the council and of the Executive Committee The committee has 14 members
including, in addition to the president, six faculty members (at least one from each
division and one nontenured), three undergraduates (including the chair of the
Undergraduate Student Government), two graduate students and two members
selected by the council from among the staff and alumni representatives The
Executive Committee sets the council's agenda, recommends the appointment of
members of council committees may consider any matter within the jurisdiction of
the council, and serves as an informal advisory body to the president

2. The Committee on Rights and Rules The Committee on Rights and Rules, on behalf
of the Council, considers and investigates the adequacy of all rules regarding the
conduct of resident members of the University community, and the adequacy of the
procedures for making and applying such rules

3. The Committee on Governance. The Committee on Governance, on behalf of the
council, considers and investigates questions relating to the governing of the
University. lt also consults with the Executive Committee of the Board of Trustees
regarding the filling of vacancies among the charter and term trustees and meets
with the Committee on Honorary Degrees of the Board of Trustees to consult with it
concerning the awarding of honorary degrees

4. The Committee on Priorities The Committee on Priorities, which is advisory to the
president, reviews the budget of the University, considers issues that arise in the
course of the preparation of the budget and reviews plans for the development of
the University, The provost chairs the committee, which also includes the dean of
the faculty, the vice president for finance and treasurer, six faculty members (at
least one from each division and one nontenured), four undergraduates and two
graduate students (chosen with due consideration to the variety of interests
represented in the student body), and one member from one of the other groups
represented on the council,

5. The Committee on Resources The Committee on Resources, on behalf of the
council, considers questions of general policy concerning the procurement and
management of the University's financial resources This committee concerns itself
primarily with the University's responsibilities as a stockholder, and typically
considers a number of proxy questions each year.

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations l Rights Rules, Responsibilities 2018 Page 62 of 73

6. The Judicial Committee The Judicial Committee hears and decides in the first
instance or on referral by another judicial body of the University, cases that involve
alleged violations of those established rules and regulations of conduct which
apply, in at least substantially the same form, to all resident members of the
University community, and whose violation constitutes a serious infringement of
the recognized rights of members of the University community, a serious offense
against the University's mission a threat to the ability of the University to carry on
its essential operations or a substantial impairment of the common and legitimate
interests of the University community. The Judicia| Committee also may decide to
hear appeals from persons found guilty of violating established rules and
regulations when it has been alleged by such persons that the proceedings against
them have not been fair and reasonable and when another route of appeal is not
otherwise specified

Appointment to the Judicial Committee is contingent on the appointee‘s recognition of
the committee's judicial role and a commitment to apply established rules and
regulations impartially to the facts of individual cases individuals with responsibilities
for enforcing rules of conduct or for keeping order on campus as well as holders of and
candidates for certain offices are excluded from membership The committee consists
of three faculty members two undergraduates one graduate student one member from
one of the other groups represented on the council, and a chair, appointed by the
president, who votes only in case of a tie. in its report proposing the establishment of
the CPUC, the Kelley Committee expressed its hope that the Judiciai Committee would
ensure that members of the University community, if they stand accused of the same
offense and if it is a serious one will have their cases decided in accordance with the
same interpretation of the rules involved The procedures of the Judicial Committee are
detailed below.

 

1.9 The Judicia| Committee of the Council of the Princeton
University Community

 

1.9.1 Powers and Membership

The Judicial Committee of the Council of the Princeton University Community hears and
decides either in the first instance or on referral from one of the otherjudicial bodies
cases that involve alleged violations of those established rules and regulations whose
violation constitutes a serious infringement of the recognized rights of members of the
University community, a serious offense against the University's mission a threat to the
ability ofthe University to carry on its essential operations or a substantial impairment
of the common and legitimate interests of the University. The committee also hears and

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations | Rights Rules, Responsibilities 2018 Page 63 of 73

decides appeals from persons found guilty of violations of rules by other judicial bodies
when such persons have claimed that the procedures against them have not been fair
and reasonable and when another route of appeal is not otherwise specified The
committee's members include three members of the faculty, two undergraduate
students one graduate student one member from one of the other groups represented
on the council, and a chair who does not vote except in the case of a tie The nature and
structure of the Judicial Committee ensures that members of the University community,
if they stand accused of the same offense and if it is a serious one will have their cases
decided in accordance with the same interpretation of the rules involved Under
previous arrangements cases of alleged offenses by undergraduates graduate
students faculty members and staff members were heard by different judicial bodies
and there was no mechanism to prevent the different judicial bodies from putting quite
different constructions on the same rule.

Special judicial bodies and special procedures do, however, remain in existence and
continue to deal with alleged violations of rules which apply only or mainly to some
particular group within the University (e.g., rules governing students faculty, staff, Public
Safety officers or administrators). Acts which are an exercise of a function unique to
such a particular group are not subject to the jurisdiction of the Judicial Committee so
long as it would have been reasonable for a person in the circumstances to have
believed that those acts were properly within the scope of the individual's particular
function Such acts may, however, fall under the jurisdiction of the rule-applying body or
office of the particular group.

1.9.2 General Procedures

1. The procedures of the Judicial Committee which are outlined below, are designed
to enable the committee to fulfill its charge and to guarantee to each person
charged the following rights in the interest of ensuring procedural fairness

a. To receive in writing in advance of a formal hearing a statement of the charges
against the individual, together with a list of the witnesses and of the material
evidence which the person bringing charges intends to make available to the
Judicial Committee

b. To testify if the individual desires and to answer questions without prejudice for
failure to testify or answer questions

c. To supply to the committee material evidence and a reasonable number of
witnesses to be called in the individual's own defense

d To question all witnesses called by the committee and to challenge the
evidence

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations l Rights Rules, Responsibilities 2018 Pagc 64 of 73

e. To have an adviser of the individual's choice from the resident members of the
University community at any hearing, open or closed who may speak on the
individual's behalf.

f. To receive upon request a record of the proceedings at the hearing The
procedures of the committee also ensure that all persons involved in judicial
hearings have the right to orderly procedures

Any individual involved in proceedings is entitled to be protected from harassment,
or fear of harassment, by other participants or by observers in addition the
University community is entitled to have the triers of fact protected from the
influence of threats harassment, or unruly mob behavior.

2. The procedures of the Judicial Committee were formulated after consideration of a
multitude of matters among them the nature of this University community, the role
of the Judicial Committee in the community, procedures of other organizations in
and out of this University which have related interests procedures in courts of law,
procedures in congressional and other legislative hearings the needs the interest
and the welfare of the individuals who form this community, and the experience of
the committee in its first year of existence Some aspects of the procedures are
investigative others are deliberative They provide the Judicial Committee the
opportunity:

a. to ascertain the facts surrounding an alleged violation of University regulations

b. to explore issues related to such charges in order to determine possible
mitigating circumstances which should be taken into account in the levying of
the penalties if any.

They aim therefore to facilitate the disposition of matters brought to the Judicial
Committee with the greatest degree ofjustice and fairness for all concerned The
committee assumes that all members of the Princeton University community
participating in proceedings will observe generally accepted principles of honesty and
fair play.

1.9.3 Procedure in Cases Not Previously Heard by Another Authority

1. Charges
a. Persons wishing to place a case before the committee shall file a complaint
with the secretary of the Council of the Princeton University Community within
a reasonable time, stating the nature and circumstances of the alleged violation
of University regulations
b. The secretary will immediately forward the complaint to the chair of the
committee who will make a preliminary determination ofjurisdiction, subject to

https://rrr.princeton.edu/university 1 1/27/2018

1. University-wide Regulations | Rights Rules, Responsibilities 2018 Page 65 of 73

review by the full committee The chair may refer the case to another authority
or agree to put the case before the committee

c. if the case is to come before the committee the chair will obtain from the
person making the complaint a formal statement of the charges being made
against a specific person or persons identifying the University regulation or
regulations alleged to have been violated together with an outline ofthe case
to be presented

2. Notification. Upon receipt of this information the chair will immediately send a copy
of the information described in the paragraph above to each person so charged
informing them of the date and place of a pre-hearing conference to be held within
one week of the date of the notification

3. Pre-hearing conference The purposes of the pre-hearing conference are the
following;

a. To give the committee sufficient information for it to determine whether or not
a hearing is necessary to determine the facts if the matter ofjurisdiction is at
issue and if a hearing is necessary, the determination ofjurisdiction will be the
first order of business in the hearing

b. To make sure that the persons charged fully understand their rights the
charges against them, and the nature of the supporting evidence

c. To clarify for all parties the procedures to be followed by the committee in
hearing and deciding upon a case

d. To determine whether the persons charged wish to request an administrative
determination on the charge Persons against whom charges have been made
may request and at its discretion the committee may approve an
administrative disposition of the case by an appropriate officer of the
University. Under these circumstances the persons charged must sign a
statement indicating that they understand the charges against them and their
right to a hearing before the Judicial Committee but that they waive this right
and the right to an appeal to the committee The administrative officer will
dispose of the case sending to the persons charged and to the committee a
record of the disposition of the case. Administrative disposition of a charge in
no way denies the right of an appeal to the president ofthe University.

e. To determine whether the persons charged desire an open ora closed hearing
and to discuss the scheduling of the hearing.

f. To determine whether any member of the committee chooses not to hear this
case because the member cannot in good conscience apply established rules
and standards in this case (Charter, 5.6.3). The pre-hearing conference will be
closed lt will be attended by the committee and its staff, the persons charged
or their representative the persons bringing charges or their representative and

https://rrr.princeton.edu/ university 1 1/27/2018

1. University-wide Regulations | Rights Rules, Responsibilities 2018 Page 66 of 73

any other persons invited by the committee Each party to the case may be
accompanied by an adviser from within the University community, if after
proper notice the persons charged do not appear, the committee will proceed
to make its own determination in the case At least three members ofthe
committee shall be present After the pre-hearing conference the committee
will meet privately to determine on the basis of what it has heard whether a
hearing is required under Section 5.6.1 of the Charter of the Council ofthe
Princeton University Community and to set a date for the hearing Parties to the
case will then be informed of the decision of the committee if the case is to be
heard the committee will obtain from all parties involved:

a. a list of the witnesses prepared to give testimony if called by the
committee with an indication of the relevance of the testimony of each to
the charges being made;

b. a description of the material evidence available to the committee with an
indication of its relevance

The committee will distribute to all parties involved a list of all witnesses
and material evidence to be presented

4. Hearings Hearings will be closed unless the persons being charged request an
open hearing At any point during an open hearing, the persons charged may
request permission to close the hearing The committee will rule on any such
requests in exceptional circumstances, the committee reserves the right to hold a
portion ofthe hearing in closed session

a. At a closed hearing only the persons bringing charges and their advisers the
persons being charged and their advisers witnesses called by the committee
members of the committee and the committee staff may be present The
names of the persons charged will not be released by the committee and the
records of the case will be considered confidential.

b. At an open hearing, in addition to the persons mentioned in the paragraph
above spectators from the University community may be admitted up to the
normal seating capacity of the room. Open hearings will be held in the Peyton
Hall lecture room or a room of approximately equivalent size The campus
radio may be given permission to broadcast the hearing under conditions
approved by the committee or arrangements may be made for the broadcast of
the hearing in an additional auditorium if there is sufficient public interest to
justify these arrangements

c. The chair ofthe Judicial Committee is responsible for maintaining conditions
which are consistent with the orderly conduct of hearings in carrying out this
responsibility, the chair is obligated to prevent and deter hostile threatening, or

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 67 of 73

unduly disrespectful remarks or behavior by any individuals present and also to
prevent and deter prolonged or emphatic audience response to testimony or
argument in meeting this obligation the chair may take such steps as are
outlined under section 1.9.5

"Responsibilities of the Chair," point 3.

d. The committee will call a reasonable number of witnesses requested by the
persons bringing charges and the persons being charged Normally, these
witnesses will be called from lists provided before the opening of the hearing
by the persons involved and made available to both parties but the committee
may call any witnesses it pleases Normally, witnesses shall not be present at
the hearing until they present their testimony.

e. The committee may permit additions to lists of witnesses or evidence when it
is convinced that the availability or relevance of such witnesses or evidence
could not have been foreseen before the hearing began Advance notice of
such additions shall always be given to all parties and the committee shall
allow such delay as it may consider necessary to prepare for the questioning of
added witnesses or the examination of added exhibits

f. All witnesses may be questioned by all parties in a case and their advisers and
by any member of the committee The chair may rule any question out of order.

g All material evidence and documents shall be formally introduced as presented
in the hearing lists of the exhibits proposed for presentation as evidence and
copies of documentary evidence having been made available in advance to all
parties in a case The committee may introduce additional materials during the
course of the hearing

h. The credibility of any evidence which is introduced may be challenged by any
parties in a case.

i. The judgment of the committee shall be based entirely upon testimony and
evidence presented formally during the course of the hearing The persons
charged shall be presumed innocent until the committee is convinced beyond a
reasonable doubt by the evidence presented during the hearing that they are
guilty. in determining their guilt or innocence the committee will disregard any
previous history of disciplinary action with respect to the persons charged if
the persons charged are found guilty, the committee may, in determining a
penalty, take into account any previous disciplinary action.

j. The persons charged and the persons bringing charges may be questioned by
the members of the committee and by the other parties in the case The
persons charged may decline to answer questions without prejudice

https://rrr.princeton.edu/university 1 1/27/201 8

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 68 of 73

k. A verbatim record of the hearing shall be made and kept under the supervision
of the secretary of the committee This record shall be supplied to the persons
being charged and the persons bringing charges upon request

5. Judgment

a. After the parties in the case have had a reasonable opportunity to present their
arguments and to question opposing witnesses and the committee has
completed its questioning, the committee shall meet in private to reach a
decision and if it finds the charges to have been sustained to assign an
appropriate penalty.

b. Five members not including the chair, shall constitute a quorum. All decisions
shall be made by a majority of those present

c. When the committee has reached its decision the chair will notify the parties
and then those authorities mentioned in section 5.6.6 of the Charter of the
Council ofthe Princeton University Community and the press ofthe
committee's disposition of the case The committee's report will include the
result of its vote and a majority opinion, together with minority opinions if any.
if the hearing has been closed the committee in making its public report will be
guided by the principles concerning the confidential nature of student records

1.9.4 Procedure in Appeals of Cases Previously Heard by Another Authority

1. According to the charter of the council, the Judicial Committee may also decide to
hear appeals from persons found guilty of violating established rules and
regulations when it has been alleged by such persons that the procedures of the
original authority were not fair and reasonable

a. The person wishing to have a judgment reviewed shall, within one week (during
which the University is in session) of the original judgment file a request for
review with the secretary of the council, stating the authority that made the
judgment and the date and indicating the reasons for requesting a review.

b. The secretary will immediately forward the request to the chair of the
committee

c. The chair will immediately notify the original authority that the request for
review has been made and will as promptly as possible obtain from the
authority that made the earlierjudgment the record of the proceedings in the
case. A copy of this record will be furnished by the committee to the person
making the request

d. The person making the request will file with the chair of the Judicial Committee
within one week of receiving the record a memorandum stating in what specific
respects it is alleged that the procedures were not fair and reasonable in

https://rrr.princeton.edu/university 1 1/ 2 7/201 8

1. University-wide Regulations l Rights Rules, Responsibilities 2018 Page 69 of 73

preparing this memorandum, the person requesting review has the right to seek
any advice the person chooses

2. Review and Determination. The committee will meet in closed session to review the
appeal memorandum. it may at its discretion call the person making the appeal for
questioning in closed session but if it does the authority which made the original
judgment shall be invited to have a representative present who may participate in
the questioning The committee may then come to a judgment as listed in point 4
below. Note that the only grounds for appeal are that the procedures of the original
authority were not fair and reasonable

3. Hearing. The committee at its discretion may hold a formal hearing to determine if
the procedures of the original authority were fair and reasonable if such a hearing
is conducted the procedures would be analogous to those outlined in the above
section 1.9.3
"Procedure in Cases Not Previously Heard by Another Authority," in point 4.

4. Judgment The committee may decide to uphold the previous judgment or to return
the case to the original authority. in exceptional cases for instance where the
committee determines that it is unable to return the case to the original authority,
the committee may decide to reverse or alter the previous judgment The ruling of
the original authority will be upheld unless convincing argument is presented to the
contrary.

1.9.5 Responsibilities of the Chair

1. The chair of the Judicial Committee shall preside at all hearings if the chair must
be absent during part of a hearing the chair may designate another member of the
committee to act in the chair’s place as deputy chair for the period the chair is
absent if, in extraordinary circumstances an entire hearing must be conducted in
the absence of the chair, the committee shall elect a chair pro tem from among its
members by a majority vote selecting a person from the alternate panel to replace
the missing member as a regular voting member so long as the chair shall be
absent

2. The chair, as presiding officer, is responsible for procedural correctness The chair

a. makes an initial determination of any procedural question which arises during
the course of a hearing;
b. rules on the propriety of any questions asked by members of the committee
persons charged or persons bringing charges
3. The chair is responsible for maintaining conditions which are consistent with the

right to orderly conduct of hearings as described in 4c When persons attending the
hearings as observers engage in acts which violate this right the chair may, after

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations l Rights Rules, Responsibilities 2018 Page 70 of 73

due warning, require the withdrawal of such persons from the hearing room. The
chair may also, after due warning, adjourn the hearing and reconvene, barring all
observers except members of the press The chair may also initiate on consultation
with the committee charges against observers who are disrupting the hearing

in cases where the violation of this right stems from acts of persons charged or
persons bringing the charges the committee shall normally adjourn the case and
begin hearings within 48 hours on the charge of violating the rights to an orderly
hearing if such persons persist in their disruptive actions the committee may, after
due warning in exceptional instances continue these proceedings in their absence

a. Any decision ofthe chair may be challenged by a member of the Judicial
Committee The committee will meet if necessary, in executive session to
consider the decision and vote on it. A majority of the committee is required to
reverse the chair's decision

b. in hearing cases involving the violation of the right to orderly hearings the
committee shall normally restrict itselfto hearing arguments concerning
mitigating circumstances involved in the alleged violation The committee shall
then meet to discuss the case and to decide upon appropriate penalties if any,
by majority vote Penalized individuals wishing to appeal such decisions must
address their appeals to the president of the University.

4. The chair shall have no vote in decisions related to the adjudication of charges or
the conduct of hearings except to resolve a tie.

1.9.6 Order of Proceedings in Cases of the First instance

1. The chair shall first call upon the persons bringing charges or their representatives
to outline the substantive basis of the charges They may introduce additional
material evidence at this time.

2. Members of the committee may then question persons bringing charges

3. The chair of the committee shall then call upon persons charged to outline their
case.

4. Members of the committee may then question the persons charged

5. Witnesses will then be called by the committee in an order to be determined by the
chair.

a. Witnesses normally will first be questioned by members of the committee then
by the persons bringing charges and finally, by the persons charged Each
group may, in the same order, then re-question each witness and the members
of the committee may ask final questions of witnesses before they are
dismissed (Since all witnesses are called by the committee in order to

https://rrr.princcton.cdu/ university 1 1/27/2018

1. University-Wide Regulations l Rights Rules, Responsibilities 2018 Page 71 of 73

facilitate its investigation and adjudication of charges there are no friendly or
hostile witnesses and cross-examination redirect examination and re-cross-
examination procedures are not germane.)

b. Witnesses will normally not be present before giving their testimony. After they
have been questioned they may remain at an open hearing and may be called
for further questioning by the committee

c. Persons charged and persons bringing charges will always have an opportunity
to speak in direct rebuttal of evidence or the testimony of witnesses when it is
their turn to address themselves to the committee

d in asking questions of witnesses persons bringing charges and persons
charged may address themselves to the substantive basis and validity of
testimony. The committee will make every effort to protect each witness from
undue harassment during a hearing.

6. After all witnesses have been called persons bringing charges and persons
charged may question the evidence and documents and raise additional questions
These parties may address their questions directly to one another, unless the chair
rules otherwise

7. Members of the committee may at any time question the persons bringing charges
and the persons charged The latter may decline to answer without prejudice

8. The chair shall then call upon the persons bringing charges and the persons
charged to summarize their positions and to make concluding remarks

9. At the completion of concluding remarks the chair may make summary remarks on
behalf of the committee and shall close the hearing The committee shall then meet
in executive session in order to make its judgment and to impose penalties if any.

1.9.7 Order of Proceedings in Appeals Cases

The order of proceedings in appeals cases is the same as that in cases of the first
instance except that persons making an appeal present their case first and
representatives ofthe body having made the original decision second

1.9.8 Procedural Requests

1. The parties to a case may request a ruling by the chair concerning procedural
correctness at any time during the hearing

2. The parties to a case may request that the committee add witnesses to be called
before it or that the committee call witnesses in a specified order.

3. At any point during an open hearing, the persons charged may request permission to
close the hearing The committee will rule on any such requests

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations | Rights Rules, Responsibilities 2018 Page 72 of 73

4. Any member ofthe committee may request a recess of the hearing so that the
committee can meet in executive session at any time during the hearing

1.9.9 Evidence

1. Normally, evidence accepted by both parties at a pre-hearing conference will be
labeled before the hearing opens

2. Other evidence not accepted by one party, may be introduced and challenged
during the hearing After arguments are given, the chair shall make a ruling on the
issue of its admissibility.

3. Photographic evidence introduced

a. Persons who took photographs used as evidence are subject to questioning by
the committee and both parties to a case as to the circumstances under which
the photographs were taken

b. Witnesses who used photographs for purposes of identification prior to the
hearing are subject to questioning as to how such photographs were used

All documentary evidence will be retained in the permanent records of the committee

1.9.10 Reports
1. in accordance with section 5.6.6 of the Charter ofthe Council ofthe Princeton
University Community, the Judicial Committee shall submit a written report on the
disposition of each case.
2. This report shall include:
a. a chronology of the case from the receipt of charges to final disposition
b. a statement of actions taken by the committee pertaining to the case;
c. a statement of the findings which were significant and relevant to the
disposition of the case and the selection of any penalties and
d remarks on procedural questions raised during the hearing

1.9.11 Appeals from Decisions of the Judicial Committee

in accordance with the charter of the CPUC (CPUC charter 5.6.5), the president of the
University may review decisions of the Judicial Committee in cases not previously heard
by another authority and may reduce any penalties imposed by the committee but may
not increase them. it has been the policy of each president during the time of the
existence of the council, and it is correct in the view of the Committee on Rights and
Rules, to regard an appeal to the president chiefly as an opportunity for an individual to
seek clemency by explaining special circumstances that might be taken into account

https://rrr.princeton.edu/university 1 1/27/2018

1. University-Wide Regulations j Rights Ruies, Responsibilities 2018 Page 73 of 73

with respect to penalties imposed upon the individual, The purpose of an appeal to the
president is not to initiate a rehearing of substantive issues of fact or a new
determination of innocence or guilt

Appeals will not normally be considered unless lodged with the president within one
week after the Judicial Committee's decision unless otherwise specified in the
decision

https://rrr.princeton.edu/university 1 1/27/2018

